Exhibit 10.1
EXECUTION COPY
 
 
Franklin Credit Asset Corporation, Franklin Credit
Management Corporation, Tribeca Lending Corp.
and Each of Their Respective Subsidiaries Listed on Schedule I
Depositors
The Huntington National Bank
Certificate Trustee
Wilmington Trust Company
Owner Trustee
 
Trust Agreement
Dated as of March 31, 2009
 


Franklin Mortgage Asset
Trust 2009-A
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I Definitions And Construction
       
Section 1.01. Definitions
    1  
Section 1.02. Rules of Construction
    7  
 
       
ARTICLE II Organization
       
 
       
Section 2.01. Name
    9  
Section 2.02. Office
    10  
Section 2.03. Purposes and Powers
    10  
Section 2.04. Appointment of Owner Trustee and Certificate Trustee
    13  
Section 2.05. Initial Capital Contribution of Assets
    13  
Section 2.06. Declaration of Trust.
    13  
Section 2.07. Liability of a Certificateholder
    13  
Section 2.08. Title to Owner Trust Estate
    13  
Section 2.09. Location of Trust
    14  
Section 2.10. Representations and Warranties of Depositors
    14  
Section 2.11. The Owner Trustee
    16  
Section 2.12. Tax Treatment of the Trust
    16  
 
       
ARTICLE III The Certificates
       
 
       
Section 3.01. Initial Beneficiary of Trust
    17  
Section 3.02. Issuance of the Certificates
    17  
Section 3.03. Authentication of Certificates
    17  
Section 3.04. Registration of and Transfer and Exchange of Certificates
    18  
Section 3.05. Mutilated, Destroyed, Lost, or Stolen Certificate
    19  
Section 3.06. Maintenance of Office or Agency
    19  
Section 3.07. Persons Considered Certificateholders
    19  
Section 3.08. Access to List of Certificateholders’ Names and Addresses
    19  
Section 3.09. Appointment of Certificate Paying Agent
    20  
Section 3.10. Restrictions on Transfer; Legends
    20  
 
       
ARTICLE IV Actions by Trustees
       
 
       
Section 4.01. Prior Notice to Certificateholders Regarding Certain Matters
    24  
Section 4.02. Action by Certificateholders Regarding Certain Matters
    25  
Section 4.03. Action by Certificateholders Regarding Bankruptcy
    25  
Section 4.04. Restrictions on Certificateholder’s Power
    26  
Section 4.05. Action by Certificateholders
    26  
 
       
ARTICLE V Application of Trust Funds; Certain Duties
       
 
       
Section 5.01. Establishment of Collection Account and Certificate Distribution
Account; Application of Trust Funds
    26  
Section 5.02. Method of Payment
    29  

i  



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI Authority and Duties of Trustees
       
 
       
Section 6.01. General Authority
    29  
Section 6.02. General Duties
    29  
Section 6.03. Action on Instruction
    30  
Section 6.04. No Duties Except as Specified in the Agreement or in Instructions
    30  
Section 6.05. No Action Except Under Specified Documents or Instructions
    31  
Section 6.06. Restrictions
    31  
 
       
ARTICLE VII Concerning Trustees
       
 
       
Section 7.01. Acceptance of Trusts and Duties
    31  
Section 7.02. Furnishing Documents
    32  
Section 7.03. Representations and Warranties
    33  
Section 7.04. Reliance; Advice of Counsel
    34  
Section 7.05. Not Acting in Individual Capacity
    34  
Section 7.06. Trustee Not Liable for Certificates or Payment Obligations
    34  
 
       
ARTICLE VIII Compensation of Trustee
       
 
       
Section 8.01. Trustee’s Fees
    35  
Section 8.02. Reimbursement and Indemnification
    35  
Section 8.03. Payments to Trustee
    36  
 
       
ARTICLE IX Termination of Agreement/Asset Sales
       
 
       
Section 9.01. Termination of Agreement
    36  
Section 9.02. Asset Sales at Direction of Administrator
    37  
Section 9.03. Asset Putbacks
    37  
 
       
ARTICLE X Successor Trustees and Additional Trustees
       
 
       
Section 10.01. Eligibility Requirements of the Trustees
    38  
Section 10.02. Resignation or Removal of Trustees
    38  
Section 10.03. Successor Trustees
    39  
Section 10.04. Merger or Consolidation of Trustee
    39  
Section 10.05. Appointment of Co-Trustee or Separate Trustee
    39  
 
       
ARTICLE XI Miscellaneous
       
 
       
Section 11.01. Supplements and Amendments
    41  
Section 11.02. Limitations on Rights of Others
    41  
Section 11.03. Notices
    41  
Section 11.04. Severability
    42  
Section 11.05. Separate Counterparts
    43  
Section 11.06. Successors and Assigns
    43  
Section 11.07. Nonpetition Covenant
    43  
Section 11.08. No Recourse
    43  
Section 11.09. Headings
    43  
Section 11.10. GOVERNING LAW
    43  
Section 11.11. Rule 144A Information
    44  

ii  



--------------------------------------------------------------------------------



 



              Page
Section 11.12. Potential Conflicts of Interest
    44  
 
       
EXHIBITS
       
 
       
EXHIBIT A            Form of Certificate of Trust
    A-1  
EXHIBIT B            Form of Certificates
    B-1  
EXHIBIT C            Form of Representation Letter
    C-1  
 
       
SCHEDULES
       
 
       
SCHEDULE I            List of Subsidiary Depositors
    I-1  

iii  



--------------------------------------------------------------------------------



 



     This Trust Agreement, dated as of March 31, 2009, among FRANKLIN CREDIT
ASSET CORPORATION, FRANKLIN CREDIT MANAGEMENT CORPORATION, TRIBECA LENDING CORP.
AND EACH OF THEIR RESPECTIVE SUBSIDIARIES LISTED ON SCHEDULE I, each as a
Depositor and together as the Depositors, THE HUNTINGTON NATIONAL BANK, a
national banking association, not in its individual capacity, but solely as
Certificate Trustee, and WILMINGTON TRUST COMPANY, a Delaware banking
corporation, not in its individual capacity, but solely as Owner Trustee.
Witnesseth:
     WHEREAS, the parties to this Agreement will create the Franklin Mortgage
Asset Trust 2009-A and provide for, among other things, the issuance of the
Certificates.
     NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties to this Agreement agree as follows.
ARTICLE I
Definitions And Construction
     Section 1.01. Definitions.
     Capitalized terms are used in this Agreement as defined below. Capitalized
terms used in this Agreement that are not otherwise defined have the meanings
given to them in the Servicing Agreement.
     “Administration Agreement” means the administration agreement, dated as of
March 31, 2009, between the Administrator and the Trust.
     “Administrator” means the Agent, in its capacity administrator pursuant to
the Administration Agreement, and its permitted successors and assigns.
     “Administrator Fees and Expenses” means such fees, together with
reimbursement for reasonable expenses and disbursements, in each case as shall
have been separately agreed upon before the date hereof between the
Administrator and the Trust.
     “Agent” means The Huntington National Bank, in its capacity as
Administrative Agent pursuant to the Credit Agreement, acting not in its
individual capacity but solely in its capacities as Administrator under the
Transaction Documents and Administrative Agent under and as defined in the
Credit Agreement, and any successors and permitted assigns in such capacities.
     “Agreement” means this trust agreement.
     “Assets” means the Class A Assets and the Class REO Assets.
     “Assignment and Conveyance” has the meaning assigned to such term in the
Transfer and Assignment Agreement.

 



--------------------------------------------------------------------------------



 



     “Available Amount” means the aggregate of the Class A Available Amount and
Class REO Available Amount.
     “Certificate Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(a).
     “Certificate of Trust” means the Certificate of Trust in the form of
Exhibit A to be filed for the Trust pursuant to Section 3810(a) of the Statutory
Trust Statute.
     “Certificate Paying Agent” means the paying agent for the Certificates
appointed pursuant to Section 3.09. The initial Certificate Paying Agent is the
Certificate Trustee.
     “Certificate Register” and “Certificate Registrar” mean the register
mentioned and the registrar appointed pursuant to Section 3.04. The initial
Certificate Registrar is the Certificate Trustee.
     “Certificate Trustee” means The Huntington National Bank, acting not in its
individual capacity but solely as Certificate Trustee under this Agreement, and
any successors and permitted assigns.
     “Certificate Trustee Fees and Expenses” means such fees, together with
reimbursement for reasonable expenses and disbursements, in each case, as shall
have been separately agreed upon before the date hereof among the Administrator,
the Depositors and the Certificate Trustee, and all other amounts due and owing
to the Certificate Trustee pursuant to the terms of this Agreement or any other
Transaction Document.
     “Certificateholder” or “Holder” means the person in whose name a
Certificate is registered in the Certificate Registrar.
     “Certificates” means the Class A Certificates or the Class REO
Certificates, as applicable.
     “Class” means all Certificates bearing the same class designation.
     “Class A Assets” means, as of any date of determination, the portion of the
Owner Trust Estate consisting of Mortgage Loans as of such date, other than any
REO Property.
     “Class A Available Amount” means, with respect to any Remittance Date, the
portion of all collections and other amounts received on or in respect of the
Class A Assets on deposit in the Collection Account as of the close of business
on the related Determination Date, including Monthly Payments, Condemnation
Proceeds, Insurance Proceeds, Liquidation Proceeds, Prepayment Charges, Putback
Litigation Proceeds and any other amounts received on or in respect of Class A
Assets, net of (i) any such amounts representing Escrow Payments and (ii) the
portion thereof, if any, that the Administrator has elected to use to make an
Administrator Advance in accordance with Section 5.03 of the Servicing
Agreement.

2



--------------------------------------------------------------------------------



 



     “Class A Certificates” means the certificates representing an undivided
interest in the Class A Assets, substantially in the form attached to this
Agreement as Exhibit B.
     “Class A Distribution Amount” means, with respect to any Remittance Date,
the amount of Class A Available Amount remaining, if any, after giving effect to
the distributions therefrom pursuant to clauses (i) through (iii) of
Section 5.01(f).
     “Class REO Assets” means, as of any date of determination, that portion of
the Owner Trust Estate consisting of the REO Properties listed on Schedule III
to the Transfer and Assignment Agreement as of such date, and any REO Property
acquired by the Trust in connection with the foreclosure of any Mortgage Loan
immediately after such foreclosure occurs.
     “Class REO Available Amount” means, with respect to any Remittance Date,
the portion of all collections and other amounts received on or in respect of
the Class REO Assets on deposit in the Collection Account as of the close of
business on the related Determination Date, including Monthly Payments,
Condemnation Proceeds, Insurance Proceeds, Liquidation Proceeds, Prepayment
Charges, REO Disposition Proceeds, Putback Litigation Proceeds and any other
amounts received on or in respect of Class REO Assets, net of the portion
thereof, if any, that the Administrator has elected to use to make an
Administrator Advance in accordance with Section 5.03 of the Servicing
Agreement.
     “Class REO Certificates” means the certificates representing an undivided
interest in the Class REO Assets, substantially in the form attached to this
Agreement as Exhibit B.
     “Class REO Distribution Amount” means, with respect to any Remittance Date,
the amount of Class REO Available Amount remaining, if any, after giving effect
to the distributions therefrom pursuant to clauses (i) through (iii) of
Section 5.01(f).
     “Closing Date” means March 31, 2009.
     “Code” means the Internal Revenue Code of 1986.
     “Corporate Trust Office” means, with respect to the Certificate Trustee,
the principal corporate trust office of the Certificate Trustee, located at 7
Easton Oval-EA4E63, Columbus, OH 43219, Attention: Corporate Trust Dept.,
telecopy number 614-331-5862, telephone number 614-331-9801; and with respect to
Owner Trustee, the principal trust office of Owner Trustee located at Rodney
Square North, 1100 North Market Street, Wilmington, DE 19890, Attention:
Corporate Trust Administration, telecopy number 302-636-4140, telephone number:
302-636-6000; or at such other address as such trustee may designate by notice
to the Certificateholders and the Depositors, or the principal corporate trust
office of any successor Trustee (the address (which, in the case of the Owner
Trustee, shall be in the State of Delaware) of which the successor trustee will
notify the Certificateholders and the Depositors).

3



--------------------------------------------------------------------------------



 



     “Credit Agreement” means that certain Amended and Restated Credit Agreement
(Licensing) dated as of March 31, 2009, among Franklin Credit Management
Corporation and Franklin Credit Holding Corporation, as Borrowers, the Financial
Institutions party thereto, as Lenders, and The Hunting National Bank, as
Administrative Agent.
     “Custodian Fees and Expenses” means such fees, together with reimbursement
for reasonable expenses and disbursements, in each case, as shall have been
separately agreed upon before the date hereof among the Administrator, the
Depositors and each Custodian, and all other amounts due and owing to any
Custodian pursuant to the terms of this Agreement or any other Transaction
Document.
     “Eligible Deposit Account” means, either (i) a segregated account with an
Eligible Institution or (ii) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State (or any domestic branch of a foreign bank),
having corporate trust powers and acting as trustee for funds deposited in such
account, so long as any of the securities of such depository institution have a
credit rating from each of Standard & Poor’s Ratings Services or Moody’s
Investors Service, Inc. (or from another rating agency if such rating agency is
specified by the Administrator or the Owner by written notice to the Servicer)
in one of its generic rating categories which signifies investment grade.
     “Eligible Institution” means, either (i) The Huntington National Bank or
(ii) a federal or state chartered depository institution the deposits in which
are insured by the FDIC to the applicable limits and the short-term unsecured
debt obligations of which (or, in the case of a depository institution that is a
subsidiary of a holding company, the short-term unsecured debt obligations of
such holding company) are rated A-1 by Standard & Poor’s Ratings Services or
Prime-1 by Moody’s Investors Service, Inc. (or a comparable rating if another
rating agency is specified by the Administrator or the Owner by written notice
to the Servicer) at the time any deposits are held on deposit therein.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “Existing Liens” means the following Liens: (i) Liens arising under the
Existing Loan Documents, as that term is defined in the Legacy Loan Agreement
and (ii) Permitted Encumbrances.
     “Insolvency Event” regarding a specified person means
     (a) the person generally fails to pay its debts as they become due or
admits in writing its inability to pay its debts generally as they become due;
     (b) the person has a decree or order for relief by a court or agency or
supervisory authority having jurisdiction in the premises entered against it or
any substantial part of its

4



--------------------------------------------------------------------------------



 



property in an involuntary case under any applicable bankruptcy, insolvency, or
other similar law and the decree or order remains unstayed and in effect for a
period of 60 days;
     (c) the person has a conservator, receiver, liquidator, assignee,
custodian, trustee, sequestrator, or similar official appointed for it or for
all or any substantial part of its property in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities, or other similar
proceedings, and the decree or order remains unstayed and in effect for a period
of 60 days;
     (d) the person’s business is ordered to be wound-up or liquidated or the
person’s business is subject to readjustment of debt, marshalling of assets and
liabilities, or other similar proceedings, and the decree or order or the
proceedings remain unstayed and in effect for a period of 60 days; or
     (e) the person commences a voluntary case under any applicable bankruptcy,
insolvency, or other similar law, or consents to the entry of an order for
relief in an involuntary case under any such law, or consents to the appointment
of or taking possession by a conservator, receiver, liquidator, assignee for the
benefit of creditors, a custodian, trustee, sequestrator, or similar official
for the person or for all or any substantial part of its property, or the person
makes any general assignment for the benefit of creditors.
     “Legacy Loan Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 31, 2009 among Franklin Credit Asset Corporation,
Tribeca Lending Corp., and the Other Borrowers Party thereto, as Borrowers, and
the Financial Institutions Party thereto, as Lenders, and The Huntington
National Bank, as Administrative Agent.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), preference, participation
interest, priority, or other security agreement or preferential arrangement of
any kind or nature whatsoever resulting in an encumbrance against real or
personal property of a person, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and any evidence of any of the foregoing.
     “Mortgage Loan” has the meaning assigned to such term in the Servicing
Agreement.
     “Opinion of Counsel” means a written opinion of counsel acceptable to the
Owner Trustee, which opinion shall be addressed to any other party specified in
this Agreement.
     “Owner Trust Estate” shall mean all right, title and interest of the Trust
in and to the Assets and the other property and rights assigned to the Trust
pursuant to the Transfer and Assignment Agreement, all funds on deposit from
time to time in the Collection Account, the Escrow Account and the Certificate
Distribution Account, and all other property of the Trust from time to time,
including any rights of the Trust pursuant to the Transaction Documents.

5



--------------------------------------------------------------------------------



 



     “Owner Trustee” means Wilmington Trust Company, acting not in its
individual capacity but solely as Owner Trustee under this Agreement, and any
successors and permitted assigns.
     “Owner Trustee Fees and Expenses” means, such fees, together with
reimbursement for reasonable expenses and disbursements, in each case as shall
have been separately agreed upon before the date hereof among the Administrator,
the Depositors and the Owner Trustee, and all other amounts due and owing to the
Owner Trustee pursuant to the terms of this Agreement or any other Transaction
Document.
     “Percentage Interest” with respect to each Certificate, the percentage
indicated on the face thereof.
     “Permitted Encumbrances” means, with respect to any Asset, (i) any real
property taxes including supplemental or other taxes, if any, governmental
assessments, insurance premiums, water, sewer and municipal charges, condominium
charges and assessments, leasehold payments or ground rents arising out of and
relating to such Assets which are or may become a lien upon the Mortgaged
Property or REO Property, (ii) the covenants, conditions and restrictions,
rights of way, easements and other similar matters of public record of a type
acceptable to lending institutions generally or referred to in the title
insurance policy or title opinion issued in connection with the original loan
made with respect to the Mortgaged Property or the REO Property; (iii) zoning
and other land use restrictions and ordinances, including, without limitation,
landmark, historic and wetland designations; (iv) the rights of tenants and
occupants of the Mortgaged Property or the REO Property; (v) any state of facts
that an accurate survey might show; (vi) any other matters to which like
properties are commonly subject that do not materially interfere with the REO
Property or the benefits of the security intended to be provided by the
Mortgage; and (vii) in addition, in the case of a condominium loan, (a) the lien
of the condominium association on the condominium unit for unpaid maintenance or
common assessments; (b) any mortgage, deed of trust or other instrument creating
a lien on the cooperative project; and (c) the rights of the condominium
association pursuant to the condominium declaration, or the rules, regulations
or other operative documents of such condominium association.
     “Putback Litigation” has the meaning assigned to such term in the Transfer
and Assignment Agreement.
     “Reacquisition Party” has the meaning assigned to such term in the Transfer
and Assignment Agreement.
     “Record Date” means, with respect to any Remittance Date and the
Certificates, the last Business Day of the calendar month preceding the calendar
month of such Remittance Date.
     “REO Property” has the meaning assigned to such term in the Servicing
Agreement.

6



--------------------------------------------------------------------------------



 



     “Responsible Officer” means any officer in the corporate trust department
of the Owner Trustee or the Certificate Trustee, as applicable, including any
vice president, assistant vice president, managing director, treasurer,
assistant treasurer, trust officer, or any other officer of such Trustee who
customarily performs functions similar to those performed by the persons who at
the time are those officers, or to whom any corporate trust matter is referred
because of the officer’s knowledge of and familiarity with the particular
subject and who has direct responsibility for the administration of this
Agreement.
     “Servicing Agreement” means the servicing agreement, dated as of March 31,
2009, entered into among Franklin Credit Management Corporation, as servicer,
and the Trust, as owner.
     “Statutory Trust Statute” means the Delaware Statutory Trust Act (12 Del.
Code, § 3801 et seq.).
     “Transaction Documents” means collectively this Agreement, the Servicing
Agreement, each Custodial Agreement, the Transfer and Assignment Agreement, each
Assignment and Conveyance, the Administration Agreement and any other document
designated in the Servicing Agreement, Transfer and Assignment Agreement or
Administration Agreement as a “Transaction Document”.
     “Transfer and Assignment Agreement” means the Transfer and Assignment
Agreement, dated as of March 31, 2009, among the Depositors and the Trust,
pursuant to which, among other things, the Depositors sell, transfer and assign
all their right, title and interest in the Mortgage Loans and REO Property to
the Trust.
     “Transferor” means the Holder of a Class A Certificate or Class REO
Certificate executed and authenticated by the Certificate Trustee under the
Trust Agreement.
     “Trust” means the statutory trust formed pursuant to this Agreement.
     “Trustee” means the Certificate Trustee or the Owner Trustee (severally and
not jointly), as the context may require, and any successor trustees hereunder.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the applicable jurisdiction.
     “WTC” means Wilmington Trust Company and its permitted successors and
assigns.
      Section 1.02. Rules of Construction.
     Except as otherwise expressly provided in this Agreement or unless the
context clearly requires otherwise:
     (a) Defined terms include, as appropriate, all genders and the plural as
well as the singular.

7



--------------------------------------------------------------------------------



 



     (b) References to designated articles, sections, subsections, exhibits, and
other subdivisions of this Agreement, such as “Section 6.12 (a),” refer to the
designated article, section, subsection, exhibit, or other subdivision of this
Agreement as a whole and to all subdivisions of the designated article, section,
subsection, exhibit, or other subdivision. The exhibits and other attachments to
this Agreement are a part of this Agreement. The words “herein,” “hereof,”
“hereto,” “hereunder,” and other words of similar import refer to this Agreement
as a whole and not to any particular article, section, exhibit, or other
subdivision of this Agreement.
     (c) The recitals located before Article I are not a part of the agreement
of the parties. Whether or not they are correct, the recitals shall not affect
the agreement of the parties or the interpretation of this Agreement, and they
shall not be interpreted as representations, warranties, covenants, or any other
matter of substance. The headings of the various Articles and Sections in this
Agreement are for convenience of reference only and shall not define or limit
any of the provisions of this Agreement.
     (d) Any term that relates to an agreement, document or a statute, rule, or
regulation includes any amendments, modifications, supplements, or any other
changes that may have occurred since the agreement, document, statute, rule, or
regulation came into being, including changes that occur after the date of this
Agreement. References to law are not limited to statutes. References to statutes
include any rules or regulations promulgated under them by a governmental
authority charged with the administration of the statute. Any reference to any
person includes references to its successors and permitted assigns.
     (e) Any party may execute any of the requirements under this Agreement
either directly or through others, and the right to cause something to be done
rather than doing it directly shall be implicit in every requirement under this
Agreement. Unless a provision is restricted as to time or limited as to
frequency, all provisions under this Agreement are implicitly available from
time to time.
     (f) The term “including” and all its variations mean “including but not
limited to.” Except when used in conjunction with the word “either,” the word
“or” is always used inclusively (for example, the phrase “A or B” means “A or B
or both,” not “either A or B but not both”).
     (g) A reference to “a [thing]” or “any [of a thing]” does not imply the
existence or occurrence of the thing referred to even though not followed by “if
any,” and “any [of a thing]” is any and all of it. A reference to the plural of
anything as to which there could be either one or more than one does not imply
the existence of more than one (for instance, the phrase “the obligors on a
note” means “the obligor or obligors on a note”). “Until [something occurs]”
does not imply that it must occur, and will not be modified by the word
“unless.” The word “due” and the word “payable” are each used in the sense that
the stated time for payment has passed. The word “accrued” is used in its
accounting sense, i.e., an amount paid is no longer accrued. In the calculation
of amounts of things, differences and sums may generally result in negative

8



--------------------------------------------------------------------------------



 



numbers, but when the calculation of the excess of one thing over another
results in zero or a negative number, the calculation is disregarded and an
“excess” does not exist. Portions of things may be expressed as fractions or
percentages interchangeably. The word “shall” is used in its imperative sense,
as for instance meaning a party agrees to something or something must occur or
exist.
     (h) All accounting terms used in an accounting context and not otherwise
defined, and accounting terms partly defined in this Agreement, to the extent
not completely defined, shall be construed in accordance with generally accepted
accounting principles in the United States. To the extent that the definitions
of accounting terms in this Agreement are inconsistent with their meanings under
generally accepted accounting principles, the definitions in this Agreement
shall control. Capitalized terms used in this Agreement without definition that
are defined in the Uniform Commercial Code of the relevant jurisdiction are used
in this Agreement as defined in that Uniform Commercial Code.
     (i) In the computation of a period of time from a specified date to a later
specified date or an open-ended period, the words “from” and “beginning” mean
“from and including,” the word “after” means “from but excluding,” the words
“to” and “until” mean “to but excluding,” and the word “through” means “to and
including.” Likewise, in setting deadlines or other periods, “by” means “on or
before.” The words “preceding,” “following,” and words of similar import, mean
immediately preceding or following. References to a month or a year refer to
calendar months and calendar years.
     (j) Any reference to the enforceability of any agreement against a party
means that it is enforceable against the party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, and other similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.
     (k) Generally only the registered Holder of a Certificate is recognized,
such as in Section 3.07. Persons Considered Owner and payment provisions.
However, for the purposes of the transfer restrictions and related provisions,
such as agreements, representations, and warranties by Holders of Certificates,
references to Certificateholders, Holders, and the like refer equally to
beneficial owners who have an interest in a Certificate but are not reflected in
the applicable register as the owner and references to transfers of Certificates
include transfers of interests in a Certificate.
ARTICLE II
Organization
     Section 2.01. Name.
     There is hereby formed a trust to be known as “Franklin Mortgage Asset
Trust 2009-A,” in which name the Certificate Trustee may issue Certificates,
make and execute contracts

9



--------------------------------------------------------------------------------



 



and other instruments on behalf of the Trust, sue and be sued on behalf of the
Trust, and otherwise conduct the business of the Trust.
     Section 2.02. Office.
     The office of the Trust shall be in care of the Certificate Trustee at its
Corporate Trust Office, or at any other address that the Certificate Trustee may
designate by notice to the Owner Trustee, the Depositors, the Servicer and the
Certificateholders. The Trust shall also have an office in the State of Delaware
in care of the Owner Trustee at the Corporate Trust Office of the Owner Trustee.
     Section 2.03. Purposes and Powers.
     The Trust and the parties to this Agreement shall be subject to the
following provisions regarding the purposes, powers and procedures of the Trust:
     (a) The purpose of the Trust is to engage solely in the following
activities:
     (1) to acquire the Owner Trust Estate pursuant to the Transfer and
Assignment Agreement and to sell, assign or transfer all or any portion of the
Owner Trust Estate from time to time in accordance with Section 9.02 or
Section 9.03;
     (2) to issue the Certificates pursuant to this Agreement;
     (3) to distribute to the Holders of the Certificates pursuant to this
Agreement and the Transaction Documents, any related portion of the Owner Trust
Estate and to pay, reimburse or distribute any other amounts to such Persons as
are provided for in the Transaction Documents (including in respect of any
Administrator Advances);
     (4) to enter into and perform its obligations under the Transaction
Documents to which it becomes a party;
     (5) to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish any of the foregoing or are
incidental thereto or connected therewith; and
     (6) subject to compliance with the Transaction Documents, to engage in any
other activities appropriate to conserve the Owner Trust Estate, to sell, assign
or transfer all or any portion of the Owner Trust Estate in accordance with
Section 9.02 or Section 9.03 and to make distributions to the
Certificateholders.
     The Trust is hereby authorized to engage in the foregoing activities. The
Trust shall not engage in any activity other than in connection with the
foregoing activities or other than as required or authorized by this Agreement
or the other Transaction Documents. In no event shall the Trust engage in any
activity that is not part of, or incidental to, the business of banking as
authorized to be conducted by a national bank under the National Bank Act.

10



--------------------------------------------------------------------------------



 



     (b) The Trust’s only assets shall be the Owner Trust Estate. The Trust
shall not secure any indebtedness with any of the Owner Trust Estate.
     (c) Other than with respect to the transfer to the Trust of the Owner Trust
Estate, the Trust shall not do any of the following: acquire any obligations of,
make loans or advances to, borrow funds from, assume or guarantee the
obligations or liabilities of, have its obligations or liabilities guaranteed
by, or hold itself out as responsible for the debts and obligations of the Owner
Trustee, the Certificate Trustee, the Certificateholders, the Administrator, any
Depositor, the Servicer or any other person or entity.
     (d) The Trustees shall not manage, control, use, sell, dispose of or
otherwise deal with any part of the Owner Trust Estate except in accordance with
the specific limitations set forth in this Agreement and the other Transaction
Documents to which the Trust is a party; provided, however, the Trustees shall
be entitled to rely without independent investigation on any instructions
provided hereunder or thereunder that its actions do not violate the provisions
of any of the foregoing.
     (e) The Trust shall, in all dealings with the public, identify itself under
the name of the Trust and as a separate and distinct entity from any other
Person or entity. All transactions and agreements between the Trust and third
parties shall be conducted in the name of the Trust as an entity separate and
independent from the Owner Trustee, the Certificate Trustee, the Administrator,
any Depositor, the Servicer and any Certificateholder.
     (f) All transactions and agreements between the Trust, on the one hand, and
any of WTC, the Owner Trustee, The Huntington National Bank, the Administrator,
the Certificate Trustee, the Custodians, any Depositor, the Servicer or any
Certificateholder, on the other hand, shall reflect the separate legal existence
of each entity and will be formally documented in writing. The pricing and other
material terms of all such transactions and agreements shall be on terms
substantially similar to those that would be available on an arm’s length basis
with unaffiliated third parties.
     (g) The Trust shall not commingle its funds and other assets with those of
any other Person or business entity and shall maintain its assets and
liabilities in such a manner that it shall not be costly or difficult to
segregate, ascertain or identify its individual assets and liabilities from
those of any other person or entity. The Certificate Trustee shall hold the
Owner Trust Estate on behalf of the Trust.
     (h) The Trust shall not share any of the same officers or other employees
with the Servicer, any Depositor, any Custodian or any Certificateholder.
     (i) The Trust shall not, jointly with any Depositor, the Administrator, the
Certificate Trustee, any Custodian or any Certificateholder, contract or do
business with vendors or service providers or share overhead expenses.

11



--------------------------------------------------------------------------------



 



     (j) The Trust shall maintain its own bank accounts, books and records and
annual financial statements prepared in accordance with generally accepted
accounting principles, separate from those of WTC, the Owner Trustee, the
Administrator, the Certificate Trustee, any Custodian, any Depositor, the
Servicer and any Certificateholder. The foregoing will reflect that the assets
and liabilities of and all transactions and transfers of funds involving the
Trust shall be separate from those of each such other entity, and the Trust
shall pay or bear the cost of the preparation of its own financial statements
and shall not pay or bear the cost of the preparation of the financial
statements of any such other entity. Neither the accounting records nor the
financial statements of the Trust will indicate that the Owner Trust Estate is
available to pay creditors of WTC, the Owner Trustee, the Certificate Trustee,
the Administrator, the Servicer, any Custodian, any Depositor, any
Certificateholder or any other person or entity.
     (k) To the fullest extent permitted by law, the Trustees shall not have the
power to commence a voluntary proceeding in bankruptcy relating to the Trust
without the prior approval of the Certificateholders and the delivery to the
Trustees by each of the Certificateholders of a certificate stating that such
entity reasonably believes that the Trust is insolvent.
     (l) Each Depositor covenants and agrees that it will not at any time
institute against any Certificateholder, or join in any institution against any
Certificateholder of any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceeding under any United States of America
federal or state bankruptcy or similar law in connection with any obligations
relating to the Certificates, this Agreement or any other Transaction Document.
Each Depositor covenants and agrees that it will not, in any capacity, seek the
substantive consolidation of the assets of the Trust with any Certificateholder.
     (m) The Certificates cannot be transferred other than pursuant to
Section 3.10.
     (n) The Class A Certificates shall entitle the Class A Certificateholders
only to the benefits and distributions as are expressly set forth in this
Agreement.
     (o) The Class REO Certificates shall entitle the Class REO
Certificateholders only to the benefits and distributions as are expressly set
forth in this Agreement.
     (p) The Trust and this Agreement may not be revoked or terminated except in
accordance with Section 9.01 of this Agreement and in no event shall any
Certificateholder have the ability to terminate the Trust unilaterally.
     (q) The Trust shall not consensually merge or consolidate with any of WTC,
the Owner Trustee, the Administrator, the Certificate Trustee, any Depositor,
the Servicer or any Certificateholder.
     (r) Neither any Depositor nor any Certificateholder shall request or
instruct the Owner Trustee, the Certificate Trustee or the Administrator to take
or refrain from taking any action if such action or inaction would be contrary
to any obligation of the Trust, the Owner

12



--------------------------------------------------------------------------------



 



Trustee, the Certificate Trustee or the Administrator under this Agreement or
contrary to the limited purposes of the Trust, and none of the Owner Trustee,
the Certificate Trustee or the Administrator shall be under any obligation to
comply with any such request or instruction if given.
     The Owner Trustee shall not have the duty or responsibility to ensure or
cause the Trust to comply with any of the foregoing.
     Section 2.04. Appointment of Owner Trustee and Certificate Trustee.
     Each Depositor hereby appoints The Huntington National Bank as Certificate
Trustee of the Trust, and WTC as Owner Trustee of the Trust, in each case
effective as of the date of this Agreement to have all the respective rights,
powers and obligations of such Trustees specified in this Agreement.
     Section 2.05. Initial Capital Contribution of Assets.
     The Depositors hereby remit to the Certificate Trustee the sum of $1. The
Certificate Trustee hereby acknowledges receipt in trust from the Depositors of
the foregoing contribution, which shall constitute the initial property of the
Trust. The Reacquisition Parties shall pay organizational expenses of the Trust
as they may arise or shall promptly reimburse the Certificate Trustee on request
for any such expenses paid by the Certificate Trustee.
     Section 2.06. Declaration of Trust.
     The Certificate Trustee hereby declares that it will hold the Owner Trust
Estate on the terms of this Agreement, for the use and benefit of the related
Certificateholders, upon and subject to the obligations of the Trust under this
Agreement and the Transaction Documents. It is the intention of the parties
hereto that the Trust constitute a statutory trust under the Statutory Trust
Statute and that this Agreement constitute the governing instrument of the
Trust. Each Trustee shall have all rights, powers and duties set forth in this
Agreement and, to the extent not inconsistent with this Agreement, in the
Statutory Trust Statute with respect to accomplishing the purposes of the Trust.
Each Trustee shall execute and file with the Secretary of State of the State of
Delaware a Certificate of Trust of the Trust.
     Section 2.07. Liability of a Certificateholder.
     Except to the extent otherwise provided in this Agreement or in the
Transaction Documents, the Certificateholders shall be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the general corporation law of the State
of Delaware.
     Section 2.08. Title to Owner Trust Estate.
     Legal title to all the Owner Trust Estate shall be vested at all times in
the Trust as a separate legal entity except where applicable law in any
jurisdiction requires title to any part of the Owner Trust Estate to be vested
in a trustee, in which case title shall be vested in the Owner Trustee, the
Certificate Trustee or any co-trustee or separate trustee, as the case may be.

13



--------------------------------------------------------------------------------



 



     No Certificateholder shall have legal title to any part of the Owner Trust
Estate. The Class A Certificateholders shall be entitled to receive
distributions with respect to their undivided ownership interest in the Class A
Assets only in accordance with the Transaction Documents. The Class REO
Certificateholders shall be entitled to receive distributions with respect to
their undivided ownership interest in the Class REO Assets only in accordance
with the Transaction Documents. No transfer, by operation of law or otherwise,
of any right, title or interest by any Certificateholder of its ownership
interest in the Owner Trust Estate shall operate to terminate this Agreement or
the trusts hereunder or entitle any transferee to an accounting or to the
transfer to it of legal title to any part of the Owner Trust Estate.
     Section 2.09. Location of Trust.
     The Trust will be located in Delaware and administered in Delaware. Any
bank accounts maintained by the Certificate Trustee on behalf of the Trust shall
be located in Ohio. The Trust shall not have any employees in any State other
than Delaware. Nothing in this Agreement shall restrict any Trustee from having
employees within or without Delaware. Payments will be received by the Trust
only in Delaware or Ohio, and payments will be made by the Trust only from
Delaware or Ohio.
     Section 2.10. Representations and Warranties of Depositors.
     Each Depositor represents and warrants to the Owner Trustee and the
Certificate Trustee as of the date of this Agreement, and as to any Transaction
Document, as of its date that:
     (a) Organization and Good Standing. Such Depositor is a corporation duly
organized and validly existing under the laws of the state of Delaware, with
full power and authority to own its properties and to conduct its business as
presently owned or conducted and to execute, deliver, and perform this Agreement
and any other Transaction Document to which it is a party and to perform its
obligations as contemplated by them.
     (b) Due Qualification. The Depositor is duly qualified to do business as a
Delaware limited liability company in good standing and has obtained all
necessary licenses in each jurisdiction in which failure to so qualify or to
obtain required licenses would have a material adverse effect on its ability to
perform its obligations under this Agreement and the other Transaction Documents
to which the Depositor is a party.
     (c) Due Authorization; Enforceability. This Agreement and the other
Transaction Documents executed by such Depositor, assuming the necessary entity
power and authority, have been executed and delivered and constitute the valid
and legally binding obligations of such Depositor enforceable against such
Depositor in accordance with their terms.
     (d) No Conflict. Such Depositor’s execution and delivery of this Agreement
and the other Transaction Documents to which such Depositor is a party,
performance of the transactions contemplated hereby and thereby, and fulfillment
of terms hereof and thereof applicable to such Depositor, assuming the necessary
entity power and authority, do not conflict

14



--------------------------------------------------------------------------------



 



with any requirements of law applicable to such Depositor or conflict with,
result in any breach of any of the provisions of, or with or without notice or
lapse of time constitute a default under, any indenture, contract, or other
instrument to which such Depositor is a party or by which it or its properties
are bound nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Transaction Documents).
     (e) Consents. No authorization, consent, license, order, or approval of or
registration or declaration with, any governmental authority is required to be
obtained, effected, or given by such Depositor in connection with the execution
and delivery of this Agreement or by such Depositor or its performance of its
obligations hereunder or the transactions contemplated hereby, or the transfer
of the Assets by such Depositor to the Trust, except such as have been obtained,
effectual or made.
     (f) Litigation. No actions, proceedings, or investigations are pending or,
to such Depositor’s actual knowledge, threatened (by written communication to it
of a present intention to initiate such action, proceeding or investigation)
against such Depositor before any governmental authority having jurisdiction
over such Depositor
     (1) asserting the invalidity of this Agreement or any other Transaction
Documents to which such Depositor is a party,
     (2) seeking to prevent the issuance of the Certificates or the consummation
of any of the transactions contemplated by this Agreement or any other
Transaction Documents to which such Depositor is a party,
     (3) seeking any determination that might materially and adversely affect
the performance by such Depositor of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Documents to which
such Depositor is a party, or
     (4) seeking to affect adversely the income tax attributes of the Trust
under the United States federal, state or local tax attributes of the
Certificates.
     (g) No Liens. Upon the conveyance, assignment or other transfer of any of
the Assets by such Depositor to the Trust pursuant to the Transfer and
Assignment Agreement, assuming due authorization thereof and such Depositor has
the necessary entity power, such Depositor will have conveyed to the Trust good
title, free and clear of any lien, encumbrance or other interests of others
(including any claim of any creditor of such Depositor or any of its Affiliates)
of any nature, other than the Existing Liens.
     (h) Records. Immediately upon the sale or other delivery of any Assets to
the Trust pursuant to the Transfer and Assignment Agreement, such Depositor will
make any appropriate

15



--------------------------------------------------------------------------------



 



notations on its records to indicate that the Assets have been transferred to
the Trust pursuant to the Transfer and Assignment Agreement.
     (i) No Bankruptcy Petition. Each of the Depositors has no present intent to
cause a voluntary bankruptcy of the Trust.
     (j) Financial Statements. Each of the Depositors will cause the portions of
their respective records relating to the Mortgage Loans and REO Properties to be
clearly and unambiguously marked to indicate such Assets that have been sold,
transferred and assigned to the Trust pursuant to the Transfer and Assignment
Agreement.
     Section 2.11. The Owner Trustee.
     (a) Wilmington Trust Company is appointed as Owner Trustee to serve as the
trustee of the Trust in the State of Delaware for the sole purpose of satisfying
the requirement of Section 3807(a) of the Statutory Trust Statute that the Trust
have at least one trustee with a principal place of business in the State of
Delaware. It is understood and agreed by the parties hereto that the Owner
Trustee shall have none of the duties or liabilities of the Certificate Trustee.
     (b) Notwithstanding any other provision of this Trust Agreement or any
other Transaction Document, the duties of the Owner Trustee shall be limited to
(i) executing the Certificate of Trust (and filing the Certificate of Trust) and
any other document or instrument requiring the Owner Trustee’s signature as
required under the Statutory Trust Act, (ii) accepting legal process served on
the Trust in the State of Delaware and (iii) executing certificates required to
be filed with the Delaware Secretary of State which the Owner Trustee is
required to execute under Section 3811 of the Statutory Trust Statute. The Owner
Trustee shall have none of the duties and obligations of the Certificate Trustee
and shall have no liability for the acts or omissions of the Certificate
Trustee. The Owner Trustee shall be entitled to all of the same rights,
protections indemnities and immunities under this Trust Agreement and with
respect to the Trust as the Certificate Trustee. No amendment or waiver of any
provision of this Trust Agreement which adversely affects the Owner Trustee
shall be effective against it without its prior written consent.
     Section 2.12. Tax Treatment of the Trust.
     It is the intention of the parties hereto that the Trust will be classified
for federal, state and local income tax purposes as a Grantor Trust as
contemplated by Section 301.7701-4 of the Treasury Regulations promulgated under
the Code and not as a partnership nor an association taxable as a corporation,
and the provisions of this Agreement shall be construed to further this intent.
Accordingly, each Class A Certificateholder will be treated for federal, state
and local income tax purposes as the owner of an undivided interest in the
Class A Assets of the Trust and each Class REO Certificateholder will be treated
for federal, state and local income tax purposes as the owner of an undivided
interest in the Class REO Assets of the Trust and this Agreement shall be
interpreted consistent with such intent. The parties agree that, unless
otherwise required by appropriate tax authorities, the Certificate Trustee on
behalf of the Trust

16



--------------------------------------------------------------------------------



 



will file or cause to be filed annual or other necessary returns, reports and
other forms, if any, consistent with such characterization of the Trust. If,
however, the Trust is recharacterized by the Internal Revenue Service or any
other taxing authority as a partnership for federal, state and local income tax
purposes, the Certificate Trustee shall be considered the “tax matters partner”
and on behalf of the Trust shall file or cause to be filed annual or other
necessary returns, reports and other forms consistent with such characterization
of the Trust.
     Upon the written direction of the Administrator, the Certificate Trustee
shall sign on behalf of the Trust the tax returns of the Trust, if any, unless
applicable law requires one or more Certificateholders to sign such documents in
which case such documents shall be signed by one or more of the
Certificateholders.
ARTICLE III
The Certificates
     Section 3.01. Initial Beneficiary of Trust.
     Upon the formation of the Trust by the contribution by the Depositors
pursuant to Section 2.05 and until the issuance of the Certificates, the
Depositors shall be the sole beneficial owner of the Trust.
     Section 3.02. Issuance of the Certificates.
     (a) On the Closing Date, the Trust will issue two classes of Certificates
designated as the “Class A Certificates” and the “Class REO Certificates”
pursuant to the provisions of this Agreement and deliver them to the order of
the Depositors when authenticated.
     (b) The Certificates will be issued in definitive, fully registered form
and will be substantially in the form of Exhibit B. The Certificates will, on
the Closing Date, be executed, authenticated, and delivered by the Certificate
Trustee in accordance with a written order of the Depositors concurrently with
the transfer of the Class A Assets and Class REO Assets to the Trust.
     (c) The Certificates will be executed by manual or facsimile signature on
behalf of the Trust by an authorized officer of the Certificate Trustee.
Certificates bearing the manual or facsimile signatures of individuals who were,
at the time their signatures were affixed, authorized to sign on behalf of the
Certificate Trustee shall bind the Trust, notwithstanding that any of them have
ceased to be so authorized before the authentication and delivery of the
Certificates or did not hold such offices at the date of the Certificate. The
Certificates will not be book-entry certificates.
     Section 3.03. Authentication of Certificates.
     No Certificate shall be entitled to any benefit under this Agreement, or be
valid for any purpose, unless the Certificate is manually authenticated by the
Certificate Trustee or its agent substantially in the form provided in this
Agreement, and the authentication on any Certificate

17



--------------------------------------------------------------------------------



 



will be conclusive evidence, and the only evidence, that the Certificate has
been duly authenticated and delivered. All Certificates shall be dated the date
of their authentication.
     The Certificate Registrar is hereby appointed to act as the authentication
agent with respect to the Certificates and the Certificate Registrar hereby
accepts such appointment. All references to the authentication of the
Certificates shall be considered to include the authentication agent.
     Section 3.04. Registration of and Transfer and Exchange of Certificates.
     The Trust shall keep a certificate register (the “Certificate Register”) in
which, subject to any reasonable regulations it may prescribe, the Trust shall
provide for the registration of the Certificates and, to the extent permitted by
this Agreement, of transfers and exchanges of the Certificates. The certificate
registrar (the “Certificate Registrar”) is initially the Certificate Trustee.
     Whenever any Certificate is surrendered for registration of transfer at the
office or agency of the Certificate Registrar maintained for that purpose and
the conditions of this Section have been satisfied, the Certificate Trustee, on
behalf of the Trust, shall execute, authenticate, and deliver in the name of the
designated transferees, one or more new Certificates with the same Percentage
Interest dated the date of authentication by the Certificate Trustee or any
authenticating agent.
     At the option of its Holder, each Certificate may be exchanged for other
Certificates, in the same Percentage Interest, by surrendering the Certificate
to be exchanged at the office or agency of the Certificate Registrar maintained
for that purpose.
     Every Certificate presented or surrendered for registration of transfer or
exchange shall be accompanied by a fully completed representation letter,
substantially in the form of Exhibit C, delivered at the expense of the
Certificateholder, and duly executed by the Certificateholder or an
attorney-in-fact for the Certificateholder duly authorized in writing. Each
Holder of a Certificate must satisfy the transfer restrictions in the
representation letter. Each Certificate surrendered for registration of transfer
or exchange shall be cancelled and subsequently disposed of by the Certificate
Trustee in accordance with its customary practice.
     No service charge shall be made for the registration of transfer or
exchange of any Certificate, but the Certificate Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of the Certificate.
     The preceding provisions of this Section notwithstanding, the Certificate
Trustee need not transfer or exchange, and the Certificate Registrar need not
register transfers or exchanges, of Certificates during the fifteen days
preceding the due date for any payment on the Certificates.

18



--------------------------------------------------------------------------------



 



     The Certificate Registrar shall at all times maintain an office or agency
where Certificates may be surrendered for registration of transfer or exchange.
     Section 3.05. Mutilated, Destroyed, Lost, or Stolen Certificate.
     If any mutilated Certificate is surrendered to the Certificate Registrar,
then the Certificate Trustee shall execute and the Certificate Registrar shall
authenticate and deliver, in exchange for or in lieu of the mutilated
Certificate, a new Certificate of like tenor and denomination.
     If the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss, or theft of a Certificate and the Certificate Registrar
receives the security or indemnity it requires to hold it harmless, then in the
absence of notice to the Certificate Registrar, or the Certificate Trustee that
the Certificate has been acquired by a protected purchaser, and if the
requirements of Section 8-406 of the UCC are met and subject to Section 8-405 of
the UCC, then the Certificate Trustee shall execute and the Certificate
Registrar shall authenticate and deliver, in exchange for or in lieu of the
destroyed, lost, or stolen Certificate, a new Certificate of like tenor and
denomination. Any duplicate Certificate issued pursuant to this Section shall
constitute conclusive evidence of ownership in the Trust, as if originally
issued, whether or not the lost, stolen, or destroyed Certificate is found.
     The Certificate Registrar may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed on the issuance
of the new Certificate under this Section.
     Section 3.06. Maintenance of Office or Agency.
     The Trust shall maintain an office or agency where notices and demands on
the Trust regarding the Certificates and the Transaction Documents may be
served. The Trust initially designates the Corporate Trust Office of the
Certificate Trustee as its office for those purposes. The Certificate Trustee
shall give prompt written notice to the Certificateholders of the location, and
any change in the location, of this office or agency. If the Trust ever fails to
maintain this office or agency, then presentations, surrenders, notices, and
demands may be made or served at the Corporate Trust Office of the Certificate
Trustee.
     Section 3.07. Persons Considered Certificateholders.
     Before due presentation of a Certificate for registration of transfer, the
Certificate Trustee, the Certificate Registrar, and any paying agent for the
Certificates shall treat the person in whose name any Certificate is registered
in the Certificate Register as the owner of the Certificate for the purpose of
receiving distributions pursuant to Section 5.01 and Section 5.02 and for all
other purposes whatsoever, and none of the Certificate Trustee, the Certificate
Registrar, and any paying agent for the Certificates shall be bound by any
notice to the contrary.
     Section 3.08. Access to List of Certificateholders’ Names and Addresses.
     The Certificate Registrar shall furnish to the Depositors, the Certificate
Trustee, the Administrator or the Owner Trustee a list of the names and
addresses of the Certificateholders

19



--------------------------------------------------------------------------------



 



as of the most recent Record Date within fifteen days after receipt by the
Certificate Registrar of a written request for it from the Depositors, the
Certificate Trustee, the Administrator or the Owner Trustee.
     Section 3.09. Appointment of Certificate Paying Agent.
     The Certificate Paying Agent for the Certificates shall make distributions
to the Holder of each Certificate pursuant to this Agreement and, if other than
the Certificate Trustee, shall report the amounts of those distributions to the
Certificate Trustee. The Administrator, on behalf of the Trust, may remove the
Certificate Paying Agent if the Administrator determines in its sole discretion
that the Certificate Paying Agent has failed to perform its obligations under
this Agreement in any material respect. The Certificate Paying Agent initially
shall be the Certificate Trustee. The Certificate Paying Agent shall be
permitted to resign as Certificate Paying Agent on thirty days’ written notice
to the Certificate Trustee and the Administrator. If the Certificate Trustee is
no longer the Certificate Paying Agent, the Administrator shall appoint a bank
or trust company as successor to act as Certificate Paying Agent. The
Administrator shall cause the successor Certificate Paying Agent or any
additional Certificate Paying Agent appointed by the Administrator to execute
and deliver to the Trust an instrument in which the successor Certificate Paying
Agent or additional Certificate Paying Agent agrees with the Trust that, as
Certificate Paying Agent, the successor Certificate Paying Agent or additional
Certificate Paying Agent will hold any sums held by it for payment to the
Certificateholders in trust for the benefit of the Certificateholders entitled
to them until those sums are paid to the appropriate Certificateholders. The
Certificate Paying Agent shall return all unclaimed funds to the Trust, and upon
removal of a Certificate Paying Agent, the Certificate Paying Agent shall also
return all funds in its possession to the Trust. Any reference in this Agreement
to the Certificate Paying Agent shall include any co-Certificate Paying Agent
unless the context requires otherwise.
     Section 3.10. Restrictions on Transfer; Legends.
     (a) The Certificates shall be assigned, transferred, exchanged, pledged,
financed, hypothecated, or otherwise conveyed (collectively, for purposes of
this Section and any other Section referring to the Certificates, “transferred”
or a “transfer”) only in accordance with this Section.
     (b) No transfer of a Certificate will be made unless the transfer is exempt
from the registration requirements of the Securities Act of 1933 (the “Act”) and
any applicable state securities laws or is made in accordance with the Act and
those laws. Except for the initial issuance of a Certificate to the
Certificateholders (and any subsequent transfer by any Certificateholder to one
of its Affiliates), the Certificate Trustee will require either:
     (1) the transferee to execute an investment letter acceptable to and in
form and substance satisfactory to the Certificate Trustee certifying to the
Certificate Trustee the facts surrounding the transfer, which investment letter
shall not be an expense of the Certificate Trustee or

20



--------------------------------------------------------------------------------



 



     (2) an Opinion of Counsel acceptable to and in form and substance
satisfactory to the Certificate Trustee and the Depositors that the transfer may
be made pursuant to an exemption from the Act, describing the applicable
exemption and its basis, or is being made pursuant to the Act, which Opinion of
Counsel shall not be an expense of the Certificate Trustee, the Owner Trustee or
the Depositors.
     The Holder of a Certificate desiring to effect a transfer shall indemnify
the Trust, the Certificate Trustee and the Owner Trustee against any liability
that may result if the transfer is not so exempt or is not made in accordance
with any federal and state laws.
     (c) No transfer of an interest in a Certificate will be made unless the
Certificate Trustee has received either:
     (1) a representation letter from the proposed transferee, acceptable to and
in form and substance satisfactory to the Certificate Trustee, to the effect
that the proposed transferee is not an employee benefit plan subject to
Section 406 of ERISA or a plan subject to Section 4975 of the Code, or a person
acting on behalf of, or investing plan assets of, any such plan, which
representation letter shall not be an expense of the Trust, the Certificate
Trustee or the Owner Trustee; or
     (2) an Opinion of Counsel acceptable to the Certificate Trustee to the
effect that the purchase or holding of the Certificate will not result in a
non-exempt prohibited transaction under ERISA or Section 4975 of the Code and
will not subject the Trust, the Certificate Trustee or the Owner Trustee to any
obligation in addition to those undertaken in this Agreement, which Opinion of
Counsel shall not be an expense of the Trust, the Certificate Trustee, the Owner
Trustee or the Depositors;
except that, in the case of the initial issuance of a Certificate to the
Certificateholder (and any subsequent transfer by the Certificateholder to one
of its Affiliates), the representation in Section 3.10(i) shall be deemed to
have been made.
     (d) No transfer of an interest in a Certificate after its initial issuance
will be made unless:
     (1) the proposed Holder is organized and existing under the laws of the
United States or any State and expressly assumes the performance of every
obligation of the existing Holder under this Agreement and the other Transaction
Documents pursuant to an agreement acceptable to the Certificate Trustee,
     (2) the existing Holder delivers to the Certificate Trustee an Officer’s
Certificate stating that the transfer complies with this Section 3.10 and that
all the conditions in this Section 3.10 have been complied with, and an Opinion
of Counsel stating that all the conditions in this Section 3.10 have been
complied with; and

21



--------------------------------------------------------------------------------



 



     (3) the proposed Holder delivers to the Certificate Trustee an Opinion of
Counsel to the effect that the transfer will not result in the Trust being
subject to tax at the entity level for federal or applicable state or local tax
purposes.
     (e) (i) Each Certificate shall bear a legend substantially in the following
form:
This Certificate has not been and will not be registered under the Securities
Act of 1933, as amended (“the Securities Act”), or the securities laws of any
state and may not be resold or transferred unless it is registered pursuant to
the Securities Act and the securities laws of any state or is sold or
transferred in transactions that are exempt from registration under the
Securities Act and under applicable state law and is transferred in accordance
with Section 3.10 of the Trust Agreement related to Franklin Mortgage Asset
Trust 2009-A (the “Trust Agreement”).
The Holder hereof, by its acceptance of this Certificate, represents that it has
obtained this Certificate in a transaction in compliance with the Securities Act
and all other applicable laws of the United States or the securities laws of any
state, and the restrictions on sale and transfer set forth in Section 3.10 of
the Trust Agreement. The Holder hereof by acceptance of this Certificate,
further represents, acknowledges and agrees that it will not reoffer, resell,
pledge or otherwise transfer this Certificate (or any interest herein) except in
compliance with the Securities Act and the restrictions on sale and transfer set
forth in Section 3.10 of the Trust Agreement and to a transferee that is
(1) organized and existing under the laws of the United States or any state,
(2) either (A) a Depositor, (B) the Trust or (C) a person reasonably believed to
be a “qualified institutional buyer” as that term is defined in Rule 144A under
the Securities Act (a “Qualified Institutional Buyer”) purchasing for its own
account or for the account of a Qualified Institutional Buyer, and (3) it has
delivered to the Certificate Trustee an Opinion of Counsel stating that all the
conditions in Section 3.10 of the Trust Agreement have been complied with and to
the effect that the transfer will not result in the Trust being subject to tax
at the entity level for federal or applicable State tax purposes.
Neither this Certificate nor any interest in it may be transferred unless the
Certificate Trustee has received either (i) an executed investment letter
acceptable to and in form and substance satisfactory to the Certificate Trustee
certifying to the Certificate Trustee the facts surrounding the transfer, which
investment letter shall not be an expense of the Trustees or the Depositors, or
(ii) an Opinion of Counsel acceptable to and in form and substance satisfactory
to the Trustees and the Depositors that the transfer may be made pursuant to an
exemption from the Securities Act, describing the applicable exemption and its
basis, or is being made pursuant to the Securities Act, which Opinion of Counsel
shall not be an expense of the Trustees or the Depositors.
In addition, neither this Certificate nor any interest in it may be transferred
unless the transferee delivers to the Certificate Trustee either a
representation letter to the effect that the transferee is not an employee
benefit plan subject to the Employee Retirement

22



--------------------------------------------------------------------------------



 



Income Security Act of 1974, as amended, a plan subject to Section 4975 of the
Code, as amended, or a person acting on behalf of or using the assets of any
such plan; or an opinion of counsel in accordance with Section 3.10(c) of the
Trust Agreement.
Notwithstanding anything else to the contrary herein, any purported transfer of
this Certificate not in accordance with the restrictions described herein shall
be void ab initio.
The Certificate Trustee is authorized to serve in multiple capacities in
relation to the Trust, the Depositors and the Certificateholders (and their
permitted assigns), including as Administrator, Certificateholder, creditor of
one or more Depositors for which the Assets serve as collateral on certain
loan(s), loan participant with a third party to which such Depositor has pledged
the Assets or a Certificate, as collateral agent for such lenders or
participants, and various other treasury management, interest rate management
and custodial capacities in relation thereto. Each Certificateholder, by its
acceptance of its Certificate, (a) acknowledges that the Certificate Trustee may
serve in multiple capacities in relation to the Trust, including as described in
the immediately preceding sentence, and may receive separate compensation for
each of these various capacities, including fees and expense reimbursement,
(b) waives any actual or potential conflicts of interest that may arise in
connection with the Certificate Trustee serving in any such capacity, and
(c) agrees that such waiver shall be binding upon its permitted assigns.
To the extent permitted by applicable law, after initial issuance of the
Certificates, no Class A Certificate or Class REO Certificate shall be
separately transferable. Accordingly, with respect to any transfer of a Class A
Certificate or a Class REO Certificate, the Transferor must transfer a like
Percentage Interest in the transferred Class A Certificate and the transferred
Class REO Certificate.
     (ii) Each Certificate which is subject to a security interest under the
Legacy Loan Agreement and the Loan Documents (as defined therein) shall bear a
legend in the following form:
This Certificate is subject to a security interest in favor of the
Administrative Agent under the Legacy Loan Agreement and the Loan Documents (as
defined in the Legacy Loan Agreement) for the benefit of the Lenders (as defined
in the Legacy Loan Agreement), to which reference is made for a description of
the rights of the Administrative Agent, and this Certificate is in all respects
subject to such rights.
     (f) No Certificate shall be transferred except to (1) the Depositors or the
Trust (or one of their respective affiliates) or (2) a qualified institutional
buyer (as defined in Rule 144A under the Securities Act). Each person (other
than the Depositors or the Trust (or one of their respective affiliates)) to
whom a Certificate is proposed to be transferred will be required to certify to
the Depositors, the Trust, and the Certificate Trustee that it is a qualified
institutional buyer.

23



--------------------------------------------------------------------------------



 



     (g) Notwithstanding anything in this Agreement to the contrary, the
Depositors, without the consent of any Certificateholder but with the consent of
the Administrator, may amend this Section 3.10 if it receives an Opinion of
Counsel to the effect that the amendment will not
     (1) cause the Trust to be treated as a publicly traded partnership or other
business entity (including a taxable mortgage pool) taxable as a corporation for
federal, state or local income tax purposes and will not result in a federal,
state or local withholding tax being imposed on the Trust, and
     (2) cause the Trust’s exemptions from any registration requirement of the
federal securities laws to be affected.
     (h) To the extent permitted by applicable law, after initial issuance of
the Certificates, no Class A Certificate or Class REO Certificate shall be
separately transferable. With respect to any transfer of a Class A Certificate
or a Class REO Certificate, the Transferor must transfer a like Percentage
Interest in the transferred Class A Certificate and the transferred Class REO
Certificate.
     (i) Each Holder of a Certificate, by virtue of the acquisition and holding
thereof, shall be deemed to have represented and agreed as follow:
     (1) It has neither acquired nor will it transfer any Certificate it
purchases (or any interest therein) or cause any such Certificate (or any
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(2) of the Code, including, without
limitation, an over-the-counter market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations; and
     (2) It either (a) is not, and will not become a partnership, Subchapter S
corporation or grantor trust for U.S. federal income tax purposes or (b) is such
an entity, but none of the direct or indirect beneficial owners of any of the
interests in such transferee have allowed or caused, or will allow or cause, 50%
or more (or such other percentage as the Certificate Trustee may establish prior
to the time of such proposed transfer) of the value of such interests to be
attributable to such transferee’s ownership of the Certificates.
ARTICLE IV
Actions by Trustees
     Section 4.01. Prior Notice to Certificateholders Regarding Certain Matters.
     (a) The Trustees shall give the Certificateholders thirty (30) days’
written notice before taking any of the following actions on behalf of the
Trust. Within thirty (30) days of the date of the notice the Certificateholders
may instruct the Trustees in writing not to take the

24



--------------------------------------------------------------------------------



 



proposed action or may provide alternative direction. Thirty (30) days after
giving the notice, if the Trustees have not been instructed otherwise by a
majority in interest of the Holders of each class of the Certificates, then the
Trustees may:
     (1) initiate any claim or lawsuit by the Trust, or compromise any action,
claim, or lawsuit brought by or against the Trust;
     (2) file an amendment to the Certificate of Trust;
     (3) amend any Transaction Document to which the Trust is a party; and
     (4) appoint a successor Certificate Paying Agent or Certificate Registrar,
Administrator, or consent to the assignment by the Certificate Paying Agent,
Certificate Registrar or Administrator.
     If the Trust has more than one Holder of its Certificates, then the Holders
may only give instructions that are agreed to by not less than 662/3% of the
Holders (by Percentage Interest) of each Class of Certificates.
     (b) Notwithstanding Section 4.01(a), without prior notice to the
Certificateholders the Trustees may, on behalf of the Trust:
     (1) initiate a claim or lawsuit by the Trust for collection of Assets;
     (2) file an amendment to the Certificate of Trust whenever the amendment is
required by the Statutory Trust Statute; or
     (3) amend any Transaction Document to which the Trust is a party to cure
any ambiguity or mistake or effect any other amendment that would not materially
adversely affect the interests of the Certificateholders.
     The foregoing provisions of this Section 4.01 do not create a duty on the
part of the Trustees to take any of the actions described above.
     Section 4.02. Action by Certificateholders Regarding Certain Matters.
     Except when directed by (a) 100% of the Holders (by Percentage Interest) of
each Class of Certificates, the Trustees may not remove the Administrator
pursuant to Section 7(c) of the Administration Agreement, or (b) 662/3% of the
Holders (by Percentage Interest) of each Class of Certificates, appoint a
successor Administrator pursuant to Section 7(d) of the Administration
Agreement.
     Section 4.03. Action by Certificateholders Regarding Bankruptcy.
     Except upon delivery to the Trustees by each Certificateholder of a
certificate certifying that the Certificateholder reasonably believes that the
Trust is insolvent, the Trustees may not commence a voluntary proceeding in
bankruptcy relating to the Trust.

25



--------------------------------------------------------------------------------



 



     Section 4.04. Restrictions on Certificateholder’s Power.
     A Certificateholder shall not direct the Trustees to take or to refrain
from taking any action if that action or inaction would be contrary to any
obligation of the Trust or the Trustees under this Agreement or any of the other
Transaction Documents or would be contrary to Section 2.03. The Trustees shall
not be obligated to follow that direction if given and shall not be required to
independently determine whether such action or inaction is so contrary but
instead shall be entitled to rely in all circumstances on certifications
provided in any direction as to the permissibility of any action or inaction.
     Section 4.05. Action by Certificateholders.
     Except as expressly provided in this Agreement, any action that may be
taken by the Certificateholders under this Agreement shall require such action
be taken by 662/3% of the Holders (by Percentage Interest) of each Class of
Certificates.
ARTICLE V
Application of Trust Funds; Certain Duties
     Section 5.01. Establishment of Collection Account and Certificate
Distribution Account; Application of Trust Funds.
     (a) The Certificate Trustee, for the benefit of the Certificateholders,
shall establish and maintain in the name of the Trust (i) an Eligible Deposit
Account known as the Franklin Mortgage Asset Trust 2009-A Collections Account,
account number 01892621722 (the “Collection Account”) and (ii) an Eligible
Deposit Account known as the Franklin Mortgage Asset Trust 2009-A Certificate
Distribution Account, account number 1081042401 (the “Certificate Distribution
Account”), each bearing an additional designation clearly indicating that the
funds deposited therein are held for the benefit of the Certificateholders.
     (b) The Trust shall possess all right, title and interest in and to all
funds on deposit from time to time in the Collection Account and the Certificate
Distribution Account and in all proceeds thereof. Except as otherwise provided
herein or in the other Transaction Documents, the Collection Account and the
Certificate Distribution Account shall be under the sole dominion and control of
the Certificate Trustee for the benefit of the Certificateholders. If, at any
time, the Collection Account or the Certificate Distribution Account ceases to
be an Eligible Deposit Account, the Certificate Trustee shall within two
(2) Business Days establish a new Collection Account or Certificate Distribution
Account, as the case may be, as an Eligible Deposit Account and shall transfer
any cash to such new Collection Account or Certificate Distribution Account.
     (c) On or before each Determination Date, (i) the Administrator shall
calculate the Class A Available Amount, the Class REO Available Amount, the
Available Amount, the Owner Trustee Fees and Expenses, the Certificate Trustee
Fees and Expenses, the Custodian Fees and Expenses, the Class A Distribution
Amount, the Class REO Distribution Amount and all other amounts (except as
provided in clause (c)(ii) below) required to determine the

26



--------------------------------------------------------------------------------



 



amounts, if any, to be deposited in or paid from each of the Collection Account,
the Certificate Distribution Account and the Escrow Account, on or before the
related Remittance Date and (ii) the Servicer shall provide the Administrator an
invoice for all Servicing Fees and Expenses payable on the related Servicing Fee
Remittance Date as calculated by the Servicer. In addition, on the Business Day
immediately preceding the Servicing Fee Remittance Date occurring on April 6,
2009, the Servicer shall send an invoice to the Administrator for the Servicing
Fees and Expenses payable on such Servicer Fee Remittance Date as calculated by
the Servicer (such first calculation shall be based on the number of Assets
serviced and shall not include any activity- or collection-based Servicing
Fees).
     (d) All amounts on deposit in the Collection Account in respect of Escrow
Payments shall be transferred by the Certificate Trustee to the Escrow Account,
as received, upon the direction of the Administrator. On each Remittance Date,
the Certificate Trustee shall transfer from the Collection Account to the
Certificate Distribution Account, in immediately available funds, all amounts
(other than amounts in respect of Escrow Payments) then on deposit in the
Collection Account.
     (e) So long as an Event of Default shall not have occurred and be
continuing, on each Servicing Fee Remittance Date, the Certificate Paying Agent
shall distribute to the Servicer, to the extent of the amount deposited in the
Certificate Distribution Account pursuant to the proviso to the first sentence
of Section 5.01(f), any due and unpaid Servicing Fees and Expenses to the extent
the Servicer’s invoice therefor has been approved by the Administrator in
accordance with the proviso to the first sentence of Section 5.01(f).
Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, all Servicing Fees and Expenses shall be payable pursuant
to, and in the order of priority specified in, Section 5.01(f), without giving
effect to the proviso to the first sentence of such Section.
     (f) On each Remittance Date, the Certificate Paying Agent (based on the
Administrator’s calculations performed pursuant to Section 5.01(c)) shall make
the following payments from the Certificate Distribution Account in the
following order priority; provided, however, if no Event of Default shall have
occurred and be continuing, the Certificate Trustee shall retain in the
Certificate Distribution Account the amount necessary to pay the Servicing Fees
and Expenses on the immediately following Servicing Fee Remittance Date (based
on the Servicer’s calculations performed pursuant to Section 5.01(c), but
subject to the Administrator’s approval of such amount and calculations in its
sole discretion, with any such amount relating to Class A Assets being allocated
in reduction of the Class A Available Amount and any such amount relating to
Class REO Assets being allocated in reduction of the Class REO Available
Amount):

  (i)   first, to the extent of the Available Amount, to the Administrator, the
amount necessary to reimburse the Administrator for any unreimbursed
Administrator Advances and to pay the Administrator in respect of any
Administrator Fees and Expenses (to the extent not waived) (with any such amount
relating to Class A Assets being allocated in reduction of

27



--------------------------------------------------------------------------------



 



      the Class A Available Amount and any such amount relating to the Class REO
Assets being allocated in reduction of the Class REO Available Amount);

  (ii)   second, to the extent of the Available Amount (as such amount has been
reduced by the payments described in clause (i) above), to the Owner Trustee,
the Certificate Trustee and each Custodian, pro rata, any due and unpaid Owner
Trustee Fees and Expenses, Certificate Trustee Fees and Expenses and Custodian
Fees and Expenses, respectively (with any such amount relating to Class A Assets
being allocated to the Class A Available Amount, any such amount relating to
Class REO Assets being allocated in reduction of the Class REO Available Amount
and any such amount constituting Custodian Fees and Expenses being allocated to
the applicable Custodians on a pro rata basis, based on the amount each such
Custodian is entitled to receive in respect thereof);     (iii)   third, upon
the occurrence and during the continuance of an Event of Default, to the extent
of the Available Amount (as such amount has been reduced by the payments
described in clauses (i) and (ii) above) to the Servicer, any due and unpaid
Servicing Fees and Expenses, but only to the extent the Servicer’s invoice
therefor has been approved by the Administrator pursuant to Section 5.01(d)(ii)
(with any such amount relating to Class A Assets being allocated in reduction of
the Class A Available Amount and any such amount relating to Class REO Assets
being allocated in reduction of the Class REO Available Amount), after giving
effect to any previous payment to the Servicer in respect of such Servicing Fees
and Expenses pursuant to Section 5.01(e); and     (iv)   fourth, pari passu
(a) to the extent of the Class A Available Amount (as such amount has been
reduced by the payments described in clauses (i) through (iii) above), to the
Class A Certificateholders on a pro rata basis (by Percentage Interest), an
amount equal to the Class A Distribution Amount and (b) to the extent of the
Class REO Available Amount (as such amount has been reduced by the payments
described in clauses (i) through (iii) above) to the Class REO
Certificateholders on a pro rata basis (by Percentage Interest), an amount equal
to the Class REO Distribution Amount.

     (g) [Reserved].
     (h) If any withholding tax is imposed on the Trust’s payment (or
allocations of income) to the Certificateholders, the withholding tax shall
reduce the amount otherwise distributable to the Certificateholders in
accordance with this Section. The Certificate Paying

28



--------------------------------------------------------------------------------



 



Agent is authorized and directed to retain from amounts otherwise distributable
to the Certificateholders sufficient funds for the payment of any tax that is
legally owed by the Trust. This authorization shall not prevent the Certificate
Paying Agent from contesting any tax in appropriate proceedings and withholding
payment of the tax pending the outcome of the proceedings if permitted by law.
The amount of any withholding tax imposed on any distributions shall be treated
as cash distributed to the Certificateholder at the time it is withheld by the
Trust and remitted to the appropriate taxing authority. If withholding tax might
be payable on a distribution to a non-U.S. Certificateholder, the Certificate
Paying Agent may in its sole discretion withhold an appropriate amount to cover
that possibility.
     Section 5.02. Method of Payment.
     Distributions required to be made to a Certificateholder on any Remittance
Date shall be made by wire transfer of immediately available funds to the
account of the Certificateholder at a bank or other entity having appropriate
facilities if the Certificateholder so notifies the Certificate Registrar in
writing at least five Business Days before the Remittance Date. If appropriate
notice is not given by a Certificateholder, then distributions to that
Certificateholder shall be by check mailed to it at its address in the
Certificate Register.
ARTICLE VI
Authority and Duties of Trustees
     Section 6.01. General Authority.
     The Certificate Trustee is authorized and directed to execute and deliver
the Transaction Documents to which the Trust is to be a party and each other
document contemplated by the Transaction Documents in such form as the
Certificate Trustee shall approve, as evidenced conclusively by the Certificate
Trustee’s execution of it. In addition to the foregoing, the Certificate Trustee
is authorized, but shall not be obligated, to take all actions permitted or
required of the Trust pursuant to the Transaction Documents. The Certificate
Trustee is further authorized to take any action the Administrator recommends
regarding the Transaction Documents. The Certificate Trustee shall have no
investment discretion over the Owner Trust Estate and shall ensure that any and
all funds in any Account shall be in cash and remain uninvested.
     Section 6.02. General Duties.
     The Certificate Trustee shall discharge all of its responsibilities
pursuant to this Agreement and the other Transaction Documents to which the
Trust is a party and administer the Trust in the interest of the
Certificateholders, subject to this Agreement and the other Transaction
Documents. The Certificate Trustee shall be considered to have discharged its
obligations under this Agreement and the other Transaction Documents to the
extent the Administrator has agreed in the Administration Agreement to perform
any act or to discharge any duty of the Certificate Trustee or the Trust under
this Agreement or any other Transaction Document. The Trustees shall not be
liable for the failure of the Administrator to carry out its

29



--------------------------------------------------------------------------------



 



obligations under the Administration Agreement or the other Transaction
Documents nor shall they be required to monitor or supervise the Administrator’s
performance.
     The Administrator shall prepare and file any federal, state, or local
income and franchise tax return for the Trust as well as any other applicable
return and apply for a taxpayer identification number on behalf of the Trust. If
the Trust is required pursuant to an audit or administrative proceeding or
change in applicable regulations to file federal, state, or local tax returns,
the Administrator shall prepare and file any tax returns required to be filed by
the Trust. The Certificate Trustee shall promptly sign the returns and deliver
the returns after signature to the Administrator and the returns shall be filed
by the Administrator.
     Section 6.03. Action on Instruction.
     (a) Subject to Article IV and in accordance with the Transaction Documents,
the Certificateholders may by written instruction direct the Trustees in the
management of the Trust. Such direction may be exercised at any time by written
instruction of the Certificateholders pursuant to Article IV. The
Certificateholders shall not instruct the Trustees in a manner inconsistent with
this Agreement or the Transaction Documents.
     (b) No Trustee is required to take any action under this Agreement or any
other Transaction Document if such Trustee reasonably determines, or is advised
by counsel, that the action (1) is likely to result in liability on the part of
such Trustee, (2) is contrary to the terms of this Agreement or of any other
Transaction Document, or (3) is contrary to law.
     (c) Whenever a Trustee is (1) unable to decide between alternative courses
of action under this Agreement or any other Transaction Document, (2) unsure
about the application of any provision of this Agreement or any other
Transaction Document or it appears to be in conflict with any other applicable
provision, or (3) if this Agreement permits any determination by such Trustee or
is silent or is incomplete about the course of action that such Trustee is
required to take regarding a particular set of facts, such Trustee may give
appropriate notice to the Certificateholders requesting instruction and, if such
Trustee in good faith follows any instructions it receives, such Trustee shall
not be liable to the Certificateholders on account of its action or inaction. If
a Trustee has not received appropriate instruction within ten (10) days of the
notice (or within any shorter period necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking any action not
inconsistent with this Agreement or the other Transaction Documents that it
deems to be in the best interests of the Certificateholders, and shall have no
liability to the Certificateholders for its action or inaction.
     (d) When so requested by the Certificateholders, a Trustee shall enter into
any amendment of any Transaction Documents that does not impose further
obligations or liabilities on such Trustee.
     Section 6.04. No Duties Except as Specified in the Agreement or in
Instructions.
     The Trustees shall not have any duty to manage, make any payment on,
register, record, sell, dispose of, or otherwise deal with the Owner Trust
Estate, or to otherwise take or refrain

30



--------------------------------------------------------------------------------



 



from taking any action under any document contemplated by this Agreement or any
other Transaction Document to which the Trust is a party, except as expressly
provided by this Agreement and the other Transaction Documents to which such
Trust is a party or in any written instruction received by such Trustee under
Section 6.03. No implied duties or obligations shall be read into this Agreement
or any other Transaction Document against the Trustees. The Trustees shall have
no responsibility for filing any UCC financing or continuation statement in any
public office at any time or otherwise to perfect or maintain the perfection of
any security interest or lien granted to it under the Transfer and Assignment
Agreement or to prepare or file any filing with the Securities and Exchange
Commission for the Trust or to record this Agreement or any other Transaction
Document. Each of Wilmington Trust Company, in its individual capacity, and The
Huntington National Bank, in its individual capacity, shall, at its own cost and
expense, promptly take all action necessary to discharge any liens on any part
of any Assets resulting from actions by, or claims against, Wilmington Trust
Company, in its individual capacity, or The Huntington National Bank, in its
individual capacity, that are not related to the ownership or the administration
of the Assets.
     Section 6.05. No Action Except Under Specified Documents or Instructions.
     The Trustees shall not manage, control, use, sell, dispose of, or otherwise
deal with any part of any Assets, except as provided in this Agreement, pursuant
to the other relevant Transaction Documents, and in accordance with any
instruction delivered to the applicable Trustee pursuant to Section 6.03.
     Section 6.06. Restrictions.
     The Trustees shall not take any action that is inconsistent with the stated
purposes of the Trust in Section 2.03. The Certificateholders, by their
acceptance of their Certificates, agree not to direct any Trustee to take action
that would violate this Agreement or any other Transaction Document.
ARTICLE VII
Concerning Trustees
     Section 7.01. Acceptance of Trusts and Duties.
     Each Trustee accepts the trust created by this Agreement and agrees to
perform its duties under it. The Certificate Trustee also agrees to disburse all
moneys actually received by it constituting part of any Assets on the terms of
the Transaction Documents. No Trustee shall be accountable under this Agreement
or any other Transaction Document under any circumstances except (1) for its own
willful misconduct or gross negligence or (2) for the inaccuracy of any
representation or warranty made by it contained in Section 7.03. In particular,
but not in limitation (and subject to the exceptions in the preceding sentence):
     (a) Neither Trustee shall be liable for any error of judgment made in good
faith by a Responsible Officer of such Trustee.

31



--------------------------------------------------------------------------------



 



     (b) Neither Trustee shall be liable regarding any action taken or omitted
to be taken by it in accordance with instructions from the Administrator or the
Certificateholders.
     (c) No provision of this Agreement or any other Transaction Document shall
require any Trustee to expend or risk its funds or otherwise incur any financial
liability in the performance of any of its rights under this Agreement or any
other Transaction Document if such Trustee has reasonable grounds for believing
that repayment of those funds or adequate indemnity against the risk or
liability is not reasonably assured to it.
     (d) Under no circumstances shall any Trustee be liable for indebtedness
under any of the Transaction Documents.
     (e) No Trustee shall be responsible for the validity or sufficiency of this
Agreement or for its due execution by the Depositors or for the form, character,
genuineness, sufficiency, value, or validity of any of the Assets, or for the
validity or sufficiency of the Transaction Documents, other than the certificate
of authentication on the Certificates.
     (f) No Trustee shall be liable to any Certificateholder, other than as
expressly provided for in this Agreement or expressly agreed to in the other
Transaction Documents.
     (g) No Trustee shall be liable for the default or misconduct of the
Depositors, the other Trustee or other trustees, the Administrator, or the
Servicer under any of the Transaction Documents or otherwise. No Trustee shall
have any duty to perform the obligations of the Trust or any other Trustee or
any other person under this Agreement or the other Transaction Documents that
are required to be performed by the Administrator under the Administration
Agreement, the Servicer under the Servicing Agreement, or the Depositors under
the Transaction Documents, or any other person under any other Transaction
Document.
     (h) No Trustee shall be required to exercise any of the rights or powers
vested in it by this Agreement, or to institute, conduct, or defend any
litigation under this Agreement or any other Transaction Document or otherwise,
at the request, order, or direction of the Certificateholders, unless one or
more Certificateholders have offered to such Trustee security or indemnity
satisfactory to it against the costs and liabilities that may be incurred by
such Trustee thereby.
     (i) The right of a Trustee to perform any discretionary act in this
Agreement or in any other Transaction Document shall not be construed as a duty,
and no Trustee shall be answerable other than for its gross negligence or
willful misconduct in the performance of any discretionary act.
     Section 7.02. Furnishing Documents.
     (a) Each Trustee shall furnish to the Certificateholders, promptly on
written request, copies of all reports, notices, requests, demands,
certificates, financial statements, and any other instruments furnished to such
Trustee under the Transaction Documents.

32



--------------------------------------------------------------------------------



 



     (b) The Certificate Trustee shall, upon request, deliver to each
Certificateholder such information, reports or statements as may be required by
the Code and applicable Treasury Regulations and as may be required to enable
each Certificateholder to prepare its federal and state income tax returns. In
the event that the Trust is required to file tax returns (including information
returns), the Certificate Trustee shall prepare or shall cause to be prepared
any tax returns required to be filed by the Trust and shall remit such returns
to the Certificateholder, at least five (5) days before such returns are due to
be filed.
     Section 7.03. Representations and Warranties.
     Each Trustee in its individual capacity, as applicable, hereby represents
and warrants to each Depositor (but only with respect to itself) that:
     (a) The Certificate Trustee in its individual capacity hereby represents
and warrants that it is a national banking association, validly existing and in
good standing under the laws of the jurisdiction under which it is organized. It
has all requisite corporate powers and authority to execute, deliver and perform
its obligations under this Agreement.
     (b) The Owner Trustee in its individual capacity hereby represents and
warrants that it is a banking corporation duly organized and validly existing in
good standing under the laws of the State of Delaware. It has all requisite
corporate power and authority to execute, deliver, and perform its obligations
under this Agreement.
     (c) It has taken all corporate action necessary to authorize the execution
and delivery by it of this Agreement and the other Transaction Documents to
which it is a party, and this Agreement and the other Transaction Documents to
which it is a party will be executed and delivered by one of its officers who is
duly authorized to execute and deliver this Agreement and the other Transaction
Documents to which it is a party on its behalf.
     (d) Neither the execution and delivery by it of this Agreement and the
other Transaction Documents to which it is a party, nor the consummation by it
of the transactions contemplated by this Agreement and the other Transaction
Documents to which it is a party, nor compliance by it with any of the
provisions of this Agreement and the other Transaction Documents to which it is
a party will contravene any federal or Delaware law, governmental rule, or
regulation governing the banking or trust powers of such Trustee, or any
judgment or order binding on it, or constitute a default under its charter
documents or bylaws.
     (e) No consent, approval, authorization or order of, or filing with, any
court or regulatory, supervisory or government agency or body is required by the
Owner Trustee under Delaware law in connection with the execution, delivery and
performance by the Owner Trustee of this Agreement or the consummation by the
Owner Trustee of the transactions contemplated hereby (except for the filing of
the Certificate of Trust with the Secretary of State).

33



--------------------------------------------------------------------------------



 



     Section 7.04. Reliance; Advice of Counsel.
     (a) Neither Trustee shall be liable to anyone in acting under this
Agreement on any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond, or other document or paper believed
by it to be genuine or believed by it to be signed by the proper parties. Each
Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any corporate party as conclusive evidence that the
resolution has been duly adopted and that it is in full force and effect. As to
any fact or matter the method of determination of which is not specifically
prescribed in this Agreement, each Trustee may for all purposes of this
Agreement conclusively rely on a certificate, signed by a Responsible Officer of
the relevant party, as to the fact or matter, and that certificate shall
constitute full protection to such Trustee for any action taken or omitted to be
taken by it in good faith in reliance on it.
     (b) In the exercise or administration of the trusts under this Agreement
and in the performance of its obligations under this Agreement or the other
Transaction Documents, each Trustee (1) may act directly or through its agents
or attorneys under agreements entered into with any of them, and such Trustee
shall not be liable for the conduct or misconduct of those agents or attorneys
if they were selected by such Trustee with reasonable care and (2) may consult
with counsel, accountants, and other skilled persons it selects with reasonable
care. Neither Trustee shall be liable for anything done, suffered, or omitted in
good faith by it in accordance with the written opinion or advice of any such
counsel, accountants, or other persons.
     Section 7.05. Not Acting in Individual Capacity.
     Except as provided in this Article, (1) in acting in the capacity of
Trustee pursuant to the trust created by this Agreement, each of the Trustees
acts solely as Trustee under this Agreement and not in its individual capacity,
and (2) all persons having any claim against either Trustee under this Agreement
or any other Transaction Document shall look only to the Owner Trust Estate for
payment or satisfaction of that claim.
     Section 7.06. Trustee Not Liable for Certificates or Payment Obligations.
     The recitals in this Agreement and in the Certificates (other than the
signature and authentication of the Certificate Trustee on the Certificates)
shall be taken as the statements of the Depositors, and neither Trustee assumes
responsibility for their correctness. Neither Trustee makes representations as
to the validity or sufficiency of this Agreement, of any other Transaction
Document, of the Certificates (other than the signature and authentication of
the Certificate Trustee on the Certificates), of any Mortgage Loan, REO Property
or the related documents. Neither Trustee shall have any responsibility for
     (1) the legality, validity, and enforceability of any Mortgage Loan, or
     (2) the perfection and priority of any security interest created in any
Mortgage Loan or REO Property or the maintenance of that perfection and
priority, or

34



--------------------------------------------------------------------------------



 



     (3) the sufficiency of the Assets or their ability to generate the payments
to be distributed under this Agreement, or
     (4) the performance or enforcement of any Mortgage Loan, or
     (5) the compliance by any Depositor or the Servicer with any warranty or
representation made under any Transaction Document or in any related document,
or
     (6) any action of the Administrator, the Servicer, any Subservicer or any
Subcontractor taken in the name of such Trustee.
ARTICLE VIII
Compensation of Trustee
     Section 8.01. Trustee’s Fees.
     Each Trustee shall receive, as compensation from the Depositors for its
services under this Agreement, fees that have been separately agreed on in a fee
agreement between the Depositors and such Trustee.
     Section 8.02. Reimbursement and Indemnification.
     (a) Each Trustee shall be entitled to be reimbursed for its reasonable
expenses (including reasonable attorneys’ fees) incurred in the performance of
its duties as Trustee under this Agreement, except to the extent that such
expenses arise out of or result from

  (i)   such Trustee’s own willful misconduct, bad faith, or gross negligence,  
  (ii)   the inaccuracy of any of such Trustee’s representations or warranties
in Section 7.03,     (iii)   taxes based on or measured by any fees,
commissions, or compensation received by such Trustee for acting as such in
connection with any of the transactions contemplated by this Agreement or any
other Transaction Document, or     (iv)   such Trustee’s failure to use
reasonable care to receive, manage, and disburse moneys actually received by it
in accordance with the terms of this Agreement.

     (b) Each Trustee is hereby indemnified against any liabilities,
obligations, indemnity obligations, losses (excluding loss of anticipated
profits), damages, claims, actions, suits, judgments, out-of-pocket costs,
expenses, and disbursements (including reasonable legal fees and expenses) and
taxes of any kind and nature whatsoever (collectively, the “Liabilities”) that
may be imposed on, incurred by, or asserted at any time against it in any way
relating to or arising out of the Owner Trust Estate, any of the properties
included in the Owner Trust Estate,

35



--------------------------------------------------------------------------------



 



the administration of the Owner Trust Estate, or any action or inaction of such
Trustee under this Agreement or under the Transaction Documents, except to the
extent that such Liabilities arise out of or result from

  (i)   such Trustee’s own willful misconduct, bad faith, or gross negligence,  
  (ii)   the inaccuracy of any of such Trustee’s representations or warranties
in Section 7.03,     (iii)   taxes based on or measured by any fees,
commissions, or compensation received by such Trustee for acting as such in
connection with any of the transactions contemplated by this Agreement or any
other Transaction Document, or     (iv)   such Trustee’s failure to use
reasonable care to receive, manage, and disburse moneys actually received by it
in accordance with this Agreement.

     (c) Any amounts payable to a Trustee under this Section shall be payable,
first, out of amounts on deposit in the Certificate Distribution Account before
payments on the Certificates, and second, to the extent not paid pursuant to
clause first within sixty (60) days of first being incurred, by the
Reacquisition Parties, jointly and severally. Notwithstanding anything set forth
in this Agreement, the Owner acknowledges that Franklin Credit Holding
Corporation has no obligations or liabilities to any Person arising out of this
Agreement, including the Trustees, the Administrator, the Certificateholders and
each of their respective assigns, officers, directors, agents and employees.
     (d) The indemnities in this Section shall survive the termination of this
Agreement and the removal or resignation of a Trustee under this Agreement.
     Section 8.03. Payments to Trustee.
     Any amounts paid to either of the Trustees pursuant to this Article shall
not be a part of the Assets immediately after their payment. All amounts then
due to either of the Trustees from the Trust, the Depositors or the Servicer
under any Transaction Document shall be paid in full before any payments to the
Depositors or any Holder of a Certificate.
ARTICLE IX
Termination of Agreement/Asset Sales
     Section 9.01. Termination of Agreement.
     (a) The Trust shall dissolve when the Trust has made the final distribution
of all moneys or other property or proceeds of all Assets in accordance with the
terms of Article V and the Transaction Documents. In addition, upon the
occurrence of an “Event of Default” under the Credit Agreement, not less than
662/3% of the Holders (by Percentage Interest) of each

36



--------------------------------------------------------------------------------



 



Class of Certificates may direct the Trustees to dissolve the Trust and
liquidate the Assets as directed by such Certificateholders. All proceeds of any
such liquidation shall be deposited in the Certificate Distribution Account and
distributed pursuant to Section 5.01. The bankruptcy, liquidation, or
dissolution of any Certificateholder shall not (x) terminate this Agreement or
the Trust, (y) entitle that Certificateholder’s legal representatives to obtain
an accounting or to take any action in any court for a partition or winding up
of any part of the Trust or the Owner Trust Estate, or (z) otherwise affect the
rights and obligations of the parties to this Agreement.
     (b) Except as provided in Section 9.01(a), neither the Depositors nor the
Certificateholders may dissolve, revoke, or terminate the Trust without the
consent of 662/3% of the Holders (by Percentage Interest) of each Class of
Certificates. The consent of the Depositors shall not be required for any
dissolution, revocation or termination of the Trust in accordance with this
Section 9.01. Any dissolution, revocation or termination of the Trust pursuant
to this Section 9.02(b) shall be subject to the applicable notice provisions, if
any, contained in Article XI of the Servicing Agreement.
     (c) On the winding up of the Trust and payment of all liabilities of the
Trust in accordance with Section 3808 of the Statutory Trust Statute, the
Trustees shall cancel the Certificate of Trust by executing and filing a
certificate of cancellation with the Secretary of State of the State of Delaware
in accordance with the provisions of the Statutory Trust Statute. The Trustees
may rely on the directions of the Administrator with respect to winding up the
Trust. Thereupon, this Agreement (other than Article VIII) and the Trust shall
terminate.
     Section 9.02. Asset Sales at Direction of Administrator.
     Upon five (5) Business Days’ prior written notice to the Trustees and the
Servicer, the Administrator may direct the Certificate Trustee to immediately
sell on a servicing released or servicing retained basis, at public or private
sale, and at such price or prices, in each case as the Administrator may in its
commercially reasonable judgment deem satisfactory, any or all Assets pursuant
to a Whole Asset Transfer. The net proceeds of any such Whole Asset Transfer
shall be deposited by the Administrator (or the Servicer, if applicable) to the
Collection Account pursuant to Section 4.04 of the Servicing Agreement
immediately upon the closing of such Whole Asset Transfer. Any Whole Asset
Transfer consummated on a servicing retained basis shall be consummated in
accordance with Section 9.01 of the Servicing Agreement.
     Section 9.03. Asset Putbacks.
     Upon five (5) Business Days’ prior written notice to the Trustees and the
Servicer, the Administrator in accordance with Section 9.01 of the Servicing
Agreement may direct the Certificate Trustee to immediately transfer one or more
Assets that are the subject of any Putback Litigation or any reacquisition of an
Asset pursuant to Section 2.01 or Section 3.03 of the Transfer and Assignment
Agreement. The terms and conditions of such Asset transfer, together with the
consideration therefor, shall be specified, either expressly or by reference to
another agreement, in the notice delivered by the Administrator in respect of
such transfer. All Putback Litigation Proceeds shall be deposited to the
Collection Account pursuant to Section 4.04 of the Servicing Agreement.

37



--------------------------------------------------------------------------------



 



ARTICLE X
Successor Trustees and Additional Trustees
     Section 10.01. Eligibility Requirements of the Trustees
     (a) The Owner Trustee shall at all times be a corporation (i) satisfying
the provisions of Section 3807(a) of the Statutory Trust Act; (ii) authorized to
exercise corporate trust powers; and (iii) having a combined capital and surplus
of at least $50,000,000 and subject to supervision or examination by Federal or
State authorities. If such entity shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section, the combined capital
and surplus of such entity shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of this Section, the Owner Trustee shall resign immediately in
the manner and with the effect specified in Section 10.02.
     (b) The Certificate Trustee in its individual capacity shall at all times
be a national banking association having a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by Federal or State
authorities. If such entity shall publish reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purpose of this Section, the combined capital
and surplus of such entity shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Certificate Trustee shall cease to be eligible in
accordance with the provisions of this Section, the Certificate Trustee shall
resign immediately in the manner and with the effect specified in Section 10.02.
     Section 10.02. Resignation or Removal of Trustees.
     Each Trustee may at any time resign and be discharged from the trust
created by this Agreement by giving thirty (30) days prior written notice of
resignation to the Administrator, the Depositors and the other Trustee. When it
receives a notice of resignation, the Administrator shall promptly appoint a
successor Trustee in writing delivered to the resigning Trustee and to the
successor Trustee. If no successor Trustee has been so appointed and assumed
trusteeship within thirty (30) days after the notice of resignation, the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
     The Administrator may remove a Trustee if at any time such Trustee is
legally unable to act, or an Insolvency Event occurs with respect to such
Trustee. If the Administrator removes a Trustee under the authority of the
preceding sentence, the Administrator shall promptly appoint a successor Trustee
in writing delivered to the outgoing Trustee and to the successor Trustee, and
shall pay all fees and expenses owed to the outgoing Trustee.
     Any resignation or removal of a Trustee and appointment of a successor
Trustee shall not become effective until acceptance of the appointment by the
successor Trustee pursuant to

38



--------------------------------------------------------------------------------



 



Section 10.02 and payment of all fees and expenses of the outgoing Trustee. The
Administrator shall provide notice of any resignation or removal of a Trustee to
the Depositors.
     Section 10.03. Successor Trustees.
     Any successor Trustee appointed pursuant to Section 10.01 shall execute and
deliver to the Administrator, the Depositors, and to the predecessor Trustee an
instrument accepting appointment as trustee under this Agreement, and thereupon
the resignation or removal of the predecessor Trustee shall become effective.
The successor Trustee shall become fully vested with all the rights and
obligations of its predecessor under this Agreement and any applicable
Transaction Documents, with like effect as if originally named as Trustee
without any further act, deed, or conveyance. The predecessor Trustee shall
promptly deliver to the successor Trustee all documents, statements, and monies
held by it under this Agreement. The Administrator and the predecessor Trustee
shall execute and deliver any instruments and do anything else for fully and
certainly vesting and confirming in the successor Trustee all rights and
obligations under this Agreement and any applicable Transaction Documents.
     When a successor Trustee accepts its appointment pursuant to this Section,
the Administrator shall mail notice of the change in trustee to the
Certificateholders, the Depositors and any other Trustee. If the Administrator
fails to mail that notice within ten (10) days after acceptance of appointment
by the successor Trustee, the successor Trustee shall mail that notice at the
expense of the Administrator.
     Any successor Owner Trustee shall file an amendment to the Certificate of
Trust with the Secretary of State of the State of Delaware identifying the name
and principal place of business in the State of Delaware of the successor Owner
Trustee.
     Section 10.04. Merger or Consolidation of Trustee.
     Any person into which a Trustee may be merged or converted or with which it
may be consolidated, or any person resulting from any merger, conversion, or
consolidation to which a Trustee is a party, or any person succeeding to all or
substantially all of the corporate trust business of a Trustee, shall be the
successor of such Trustee under this Agreement without the execution or filing
of any instrument or any further act on the part of any of the parties to this
Agreement, anything to the contrary notwithstanding; provided, however, any
successor Owner Trustee resulting from any such merger, conversion or
consolidation shall file an amendment to the Certificate of Trust identifying
the name and principal place of business of such successor Owner Trustee in the
State of Delaware.
     Section 10.05. Appointment of Co-Trustee or Separate Trustee.
     Notwithstanding any other provisions of this Agreement, at any time, for
the purpose of meeting any legal requirements of any jurisdiction in which any
part of the Owner Trust Estate may at any time be located, the Administrator and
the Trustees acting jointly shall execute and deliver all instruments to appoint
persons approved by the Administrator to act as co-trustee, jointly with the
Trustees, or as separate trustee, of all or any part of the Assets, and to vest
in that person, in that capacity, such title to the Owner Trust Estate or any
part thereof and, subject

39



--------------------------------------------------------------------------------



 



to the other provisions of this Section, such rights and obligations as the
Administrator and the Trustees consider appropriate. If the Administrator has
not joined in the appointment within fifteen (15) days after the receipt by it
of a request so to do, the Trustees alone may make the appointment. No notice of
the appointment of any co-trustee or separate trustee shall be required pursuant
to Section 10.02.
     Each separate trustee and co-trustee shall be appointed and act subject to
the following provisions and conditions:
     (a) All rights and obligations conferred or imposed on the Trustees shall
be conferred on and exercised or performed by the Trustees, as applicable, and
the separate trustee or co-trustee jointly (the separate trustee or co-trustee
is not authorized to act separately without the Trustees, as applicable, joining
in the act), except to the extent that under applicable law such Trustee is
incompetent or unqualified to perform the acts, in which case those rights and
obligations (including the holding of title to the Owner Trust Estate or any
portion thereof in that jurisdiction) shall be exercised and performed singly by
the separate trustee or co-trustee, but solely at the direction of the Trustees,
as applicable;
     (b) No Trustee or trustee under this Agreement shall be personally liable
for any act or omission of any other Trustee or trustee under this Agreement;
and
     (c) The Administrator and the Trustees acting jointly may at any time
accept the resignation of or remove any separate trustee or co-trustee.
     Any notice, request, or other writing given to the Trustees shall be
considered to have been given to each of the then separate trustees and
co-trustees, as effectively as if given to each of them. Every instrument
appointing any separate trustee or co-trustee shall refer to the conditions of
this Article. Each separate trustee and co-trustee, upon its acceptance of the
trusts conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Trustees or separately, as
may be provided in the instrument of appointment. Each instrument of appointment
shall be filed with the Trustees and a copy of it given to the Administrator.
     Any separate trustee or co-trustee may at any time appoint a Trustee as its
agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act with respect to this Agreement or any
applicable Transaction Document on its behalf and in its name. If any separate
trustee or co-trustee shall die, become incapable of acting, resign, or be
removed, all of its estates, properties, rights, and obligations shall vest in
and be exercised by the Certificate Trustee, to the extent permitted by law,
without the appointment of a new or successor co-trustee or separate trustee.

40



--------------------------------------------------------------------------------



 



ARTICLE XI
Miscellaneous
     Section 11.01. Supplements and Amendments.
     (a) This Agreement may be amended in any way by the Depositors, the
Certificate Trustee and the Owner Trustee, with the consent of 662/3% of the
Holders (by Percentage Interest) of each Class of Certificates, provided,
however, that no such amendment shall, as evidenced by an Opinion of Counsel,
adversely affect in any material respect the interests of any Certificateholder
without the consent of such Certificateholder.
     (b) It shall not be necessary for the consent of Certificateholders
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by any Certificateholder shall be
subject to such reasonable requirements as the Certificate Trustee may
prescribe. Promptly after the execution of any amendment or consent, the
Certificate Trustee shall furnish a copy of the amendment or consent to the
Certificateholders. Promptly after the execution of any amendment to the
Certificate of Trust, the Owner Trustee shall cause its filing with the
Secretary of State of the State of Delaware. Each Trustee may, but shall not be
obligated to, enter into any amendment that affects such Trustee’s own rights or
obligations under this Agreement or otherwise. In connection with the execution
of any amendment to this Agreement, the Certificate of Trust, or any amendment
of any other agreement to which the Trust is a party, each Trustee shall be
entitled to receive and conclusively rely upon an Opinion of Counsel to the
effect that the amendment is authorized or permitted by this Agreement and the
Transaction Documents.
     Section 11.02. Limitations on Rights of Others.
     The provisions of this Agreement are solely for the benefit of the Owner
Trustee, the Certificate Trustee, the Depositors, the Certificateholders, and
the Administrator, and nothing in this Agreement, whether express or implied,
shall be construed to give to any other person any legal or equitable interest
in the Owner Trust Estate or under this Agreement.
     Section 11.03. Notices.
     (a) Except where telephonic instructions or notices are specifically
authorized, all notices, demands, instructions, consents, and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by first class or express mail
(postage prepaid), national overnight courier service and shall be considered to
be given for purposes of this Agreement on the day that the writing is delivered
to its intended recipient. Unless otherwise specified in a notice sent or
delivered in accordance with this Section, notices, demands, instructions, and
other communications in writing shall be given to or made on the respective
parties at their respective addresses indicated below, and, in the case of
telephonic instructions or notices, by calling the telephone number indicated
for the party below:

41



--------------------------------------------------------------------------------



 



     if to the Owner Trustee, addressed to its Corporate Trust Office at;
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Telephone: (302) 636-6000
Telecopy: (302) 636-4140
     if to the Certificate Trustee, addressed to its Corporate Trust Office at;
7 Easton Oval — EA4E63
Columbus, Ohio 43219
Attention: Corporate Trust
Telephone: (614) 331-9801
Telecopy: (614) 331-5862
     if to the Depositors, addressed to
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed on
Schedule I hereto
c/o Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attention: Chief Operating Officer
Fax: 201-604-1818
with a copy to:
Franklin Credit Management Corporation
101 Hudson Street
Jersey City, NJ 07302
Attention: Chief Legal Officer
or, as to each party, at any other address designated by it in a written notice
to each other party.
     (b) Any notice required or permitted to be given to the Certificateholders
shall be given by first-class mail, postage prepaid, at the addresses of the
Certificateholders. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
the Certificateholder receives the notice.
     Section 11.04. Severability.
     Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of the
prohibition or unenforceability

42



--------------------------------------------------------------------------------



 



without invalidating the remaining provisions of this Agreement, and that
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable the provision in any other jurisdiction.
     Section 11.05. Separate Counterparts.
     This Agreement may be executed by the parties to this Agreement in separate
counterparts, each of which when so executed and delivered shall be an original,
but all the counterparts shall together constitute but one instrument.
     Section 11.06. Successors and Assigns.
     All covenants and agreements in this Agreement shall be binding on, and
inure to the benefit of, each of the Depositors and their permitted assignees,
the Owner Trustee and its successors, the Certificate Trustee and its
successors, the Administrator and any of its successors and permitted assigns
and each Certificateholder and any of its successors, all as provided in this
Agreement. Any request, notice, direction, consent, waiver or other instrument
or action by any Certificateholder shall bind its successors.
     Section 11.07. Nonpetition Covenant.
     Notwithstanding any prior termination of this Agreement, the Depositors,
the Certificate Trustee and the Owner Trustee, by entering into this Agreement,
and each Certificateholder, by accepting a Certificate, agree that they shall
not, before the date that is one year and one day after the termination of the
Agreement, file or participate in the filing of any petition against the Trust
that could cause the Trust to incur an Insolvency Event. Nothing in this
Agreement shall prohibit the Owner Trustee or the Certificate Trustee from
participating in or filing proofs of claim in any such proceeding instituted by
any other person.
     Section 11.08. No Recourse.
     Each Certificateholder by accepting a Certificate acknowledges that the
Certificate represents the beneficial interest in the Trust only and does not
represent interests in or obligations of the Depositors, the Servicer, the
Administrator, the Owner Trustee, the Certificate Trustee, or any Affiliate of
any of them and no recourse may be had against those parties or their assets,
except as may be expressly stated or contemplated in this Agreement, the other
Transaction Documents, or the Certificates.
     Section 11.09. Headings.
     The headings of the various Articles and Sections in this Agreement are for
convenience of reference only and shall not define or limit any of the
provisions of this Agreement.
     Section 11.10. GOVERNING LAW.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS PROVISIONS THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

43



--------------------------------------------------------------------------------



 



     Section 11.11. Rule 144A Information.
     As long as any of the securities of this Trust are “restricted securities”
within the meaning of Rule 144(a)(3) under the Securities Act, the Administrator
on behalf of the Trust shall provide to any Certificateholder and to any
prospective purchaser from any of them designated by any of them on the request
of the Certificateholder, or prospective purchaser, any information required to
be provided the Holder or prospective purchaser to satisfy the conditions of
Rule 144A(d)(4) under the Securities Act.
     Section 11.12. Potential Conflicts of Interest.
     The Certificate Trustee is authorized to serve in multiple capacities in
relation to the Trust, the Depositors and the Certificateholders (and their
permitted assigns), including as Administrator, Certificateholder, creditor of
one or more Depositors for which the Assets serve as collateral on certain
loan(s), loan participant with a third party to which such Depositor has pledged
the Assets or a Certificate, as collateral agent for such lenders or
participants, and various other treasury management, interest rate management
and custodial capacities in relation thereto. Each Depositor hereby, and each
Certificateholder by its acceptance of its Certificate, (a) acknowledges that
the Certificate Trustee may serve in multiple capacities in relation to the
Trust, including as described in the immediately preceding sentence, and may
receive separate compensation for each of these various capacities, including
fees and expense reimbursement, (b) waives any actual or potential conflicts of
interest that may arise in connection with the Certificate Trustee serving in
any such capacity, and (c) agrees that such waiver shall be binding upon its
permitted assigns.

44



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties to this Agreement have caused this
Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

                  Franklin Credit Asset Corporation and Tribeca Lending    
 
      Corp. and each of their respective subsidiaries listed on Schedule I
hereto    
 
      Depositors    
 
           
 
  By:   /s/ Alexander Gordon Jardin    
 
           
 
      Name: Alexander Gordon Jardin
Title: Chief Executive Officer    
 
               
Franklin Credit Management Corporation and its respective subsidiaries listed on
Schedule I hereto
   
 
      Depositor    
 
           
 
  By:   /s/ Thomas J. Axon    
 
           
 
      Name: Thomas J. Axon    
 
      Title: President    
 
                The Huntington National Bank    
 
      Certificate Trustee    
 
           
 
  By:   /s/ Candada J. Moore    
 
           
 
      Name: Candada J. Moore
Title: Senior Vice President    
 
                Wilmington Trust Company    
 
      Owner Trustee    
 
           
 
  By:   /s/ Jennifer A. Luce    
 
           
 
      Name: Jennifer A. Luce
Title: Assistant Vice President    

[Trust Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Certificate of Trust of
Franklin Mortgage Asset Trust 2009-A
     This Certificate of Trust of Franklin Mortgage Asset Trust 2009-A (the
“Trust”), dated March 31, 2009, is being duly executed and filed by the
undersigned, as trustees, to form a statutory trust under the Delaware Statutory
Trust Act (12 Del. Code, § 3801 et seq.) (the “Act”).
     1. Name. The name of the statutory trust formed hereby is Franklin Mortgage
Asset Trust 2009-A.
     2. Delaware Trustee. The name and business address of the trustee of the
Trust in the State of Delaware is Wilmington Trust Company, 1100 North Market
Street, Wilmington, Delaware 19890, Attention: Corporate Trust Administration.
     3. Effective Date. This Certificate of Trust shall be effective upon its
filing with the Secretary of State of the State of Delaware.
     In Witness Whereof, the undersigned have executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.

                  Wilmington Trust Company,
not in its individual capacity,
but solely as owner trustee    
 
           
 
  By:        
 
           
 
  Name:   Jennifer A. Luce    
 
  Title:   Assistant Vice President    
 
                The Huntington National Bank,
not in its individual capacity,
but solely as certificate trustee    
 
           
 
  By:        
 
           
 
  Name:   Candada J. Moore    
 
  Title:   Senior Vice President    

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Certificate
This Certificate has not been and will not be registered under the Securities
Act of 1933, as amended (“the Securities Act”), or the securities laws of any
state and may not be resold or transferred unless it is registered pursuant to
the Securities Act and the securities laws of any state or is sold or
transferred in transactions that are exempt from registration under the
Securities Act and under applicable state law and is transferred in accordance
with Section 3.10 of the Trust Agreement related to Franklin Mortgage Asset
Trust 2009-A (the “Trust Agreement”).
The Holder hereof, by its acceptance of this Certificate, represents that it has
obtained this Certificate in a transaction in compliance with the Securities Act
and all other applicable laws of the United States or the securities laws of any
state, and the restrictions on sale and transfer set forth in Section 3.10 of
the Trust Agreement. The Holder hereof by acceptance of this Certificate,
further represents, acknowledges and agrees that it will not reoffer, resell,
pledge or otherwise transfer this Certificate (or any interest herein) except in
compliance with the Securities Act and the restrictions on sale and transfer set
forth in Section 3.10 of the Trust Agreement and to a transferee that is
(1) organized and existing under the laws of the United States or any state,
(2) either (A) a Depositor, (B) the Trust or (C) a person reasonably believed to
be a “qualified institutional buyer” as that term is defined in Rule 144A under
the Securities Act (a “Qualified Institutional Buyer”) purchasing for its own
account or for the account of a Qualified Institutional Buyer, and (3) it has
delivered to the Certificate Trustee an Opinion of Counsel stating that all the
conditions in Section 3.10 of the Trust Agreement have been complied with and to
the effect that the transfer will not result in the Trust being subject to tax
at the entity level for federal or applicable State tax purposes.
Neither this Certificate nor any interest in it may be transferred unless the
Certificate Trustee has received either (i) an executed investment letter
acceptable to and in form and substance satisfactory to the Certificate Trustee
certifying to the Certificate Trustee the facts surrounding the transfer, which
investment letter shall not be an expense of the Trustees or the Depositors, or
(ii) an Opinion of Counsel acceptable to and in form and substance satisfactory
to the Trustees and the Depositors that the transfer may be made pursuant to an
exemption from the Securities Act, describing the applicable exemption and its
basis, or is being made pursuant to the Securities Act, which Opinion of Counsel
shall not be an expense of the Trustees or the Depositors.
In addition, neither this Certificate nor any interest in it may be transferred
unless the transferee delivers to the Certificate Trustee either a
representation letter to the effect that the transferee is not an employee
benefit plan subject to the Employee Retirement Income Security Act of 1974, as
amended, a plan subject to Section 4975 of the Code, as

B-1



--------------------------------------------------------------------------------



 



amended, or a person acting on behalf of or using the assets of any such plan;
or an opinion of counsel in accordance with Section 3.10(c) of the Trust
Agreement.
Notwithstanding anything else to the contrary herein, any purported transfer of
this Certificate not in accordance with the restrictions described herein shall
be void ab initio.
The Certificate Trustee is authorized to serve in multiple capacities in
relation to the Trust, the Depositors and the Certificateholders (and their
permitted assigns), including as Administrator, Certificateholder, creditor of
one or more Depositors for which the Assets serve as collateral on certain
loan(s), loan participant with a third party to which such Depositor has pledged
the Assets or a Certificate, as collateral agent for such lenders or
participants, and various other treasury management, interest rate management
and custodial capacities in relation thereto. Each Certificateholder, by its
acceptance of its Certificate, (a) acknowledges that the Certificate Trustee may
serve in multiple capacities in relation to the Trust, including as described in
the immediately preceding sentence, and may receive separate compensation for
each of these various capacities, including fees and expense reimbursement,
(b) waives any actual or potential conflicts of interest that may arise in
connection with the Certificate Trustee serving in any such capacity, and
(c) agrees that such waiver shall be binding upon its permitted assigns.
To the extent permitted by applicable law, after initial issuance of the
Certificates, no Class A Certificate or Class REO Certificate shall be
separately transferable. Accordingly, with respect to any transfer of a Class A
Certificate or a Class REO Certificate, the Transferor must transfer a like
Percentage Interest in the transferred Class A Certificate and the transferred
Class REO Certificate.
[This Certificate is subject to a security interest in favor of the
Administrative Agent under the Legacy Loan Agreement and the Loan Documents (as
defined in the Legacy Loan Agreement) for the benefit of the Lenders (as defined
in the Legacy Loan Agreement), to which reference is made for a description of
the rights of the Administrative Agent, and this Certificate is in all respects
subject to such rights.]

B-2



--------------------------------------------------------------------------------



 



             
Date of Trust Agreement
  :   [                    ], 2009    
Closing Date
  :   [                    ], 2009    
Percentage Interest
  :   [100]%    
Certificate No.
  :   [                    ]    
First Remittance Date
  :   [                    ]    

Class [A/REO] Certificate
Franklin Mortgage Asset Trust 2009-A
Certificate
evidencing a percentage interest in the distributions allocable to
the Class [A/REO] Certificates evidencing an undivided
interest in the Class [A/REO] Assets sold by
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed as
Schedule I to the Trust Agreement
     This Certificate does not represent an obligation of or interest in
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. or any of their respective subsidiaries listed as
Schedule I to the Trust Agreement (the “Depositors”), the Servicer, the
Certificate Trustee, the Owner Trustee or any of their respective affiliates.
Neither this Certificate nor the underlying Assets are guaranteed or insured by
any governmental agency or instrumentality nor any other person.
     This certifies that [                    ] is the registered owner of the
Percentage Interest evidenced by this Certificate in the [Class A Assets][REO
Assets of the Franklin Mortgage Asset Trust 2009-A, a Delaware statutory trust
(the “Trust”), consisting primarily of a pool of mortgage loans (the “Mortgage
Loans”) and real estate owned property (the “REO Property”) transferred by the
Depositors to the Trust, and serviced by Franklin Credit Management Corporation
(in that capacity, the “Servicer”). The Trust was formed pursuant to the Trust
Agreement, dated as of March 31, 2009 (the “Agreement”), among the Depositors,
The Huntington National Bank, as certificate trustee (the “Certificate Trustee”)
and Wilmington Trust Company, as owner trustee (the “Owner Trustee”).
Capitalized terms used in this Certificate without definition have the meanings
assigned in the Agreement or the Servicing Agreement. This Certificate is issued
under and is subject to the Agreement. The Holder of this Certificate by virtue
of the acceptance of it agrees to be bound by the Agreement.
     Reference is hereby made to the terms and conditions of the Class [A/REO]
Certificates set forth in the Agreement. Such provisions shall for all purposes
have the same effect as those fully set forth herein.

B-3



--------------------------------------------------------------------------------



 



     This Certificate is one of the Class [A/REO] Certificates from a duly
authorized issue of Certificates representing, to the extent specified in the
Agreement, an undivided interest in:
     (1) the Mortgage Loans and REO Properties listed on the Mortgage Loan
Schedule and REO Property Schedule, respectively, including, without limitation,
the related Servicing Files, Mortgage Files, REO Files; and
     (2) deficiency judgments in favor of the related Seller and all rights
(including the right to receive any Putback Litigation Proceeds) and obligations
related thereto (collectively, the “[Class A/Class REO] Assets”).
     The Certificateholder, by its acceptance of this Certificate, agrees that
it will look solely to the funds available under the Agreement for payment of
this Class [A/REO] Certificate and that the Trustees in their individual
capacities are not personally liable to the Certificateholders for any amount
payable under this Class [A/REO] Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.
     Amounts payable to the Class [A/REO] Certificates will be paid on each
Remittance Date in accordance with the priority of payments set forth in the
Agreement.
     The Agreement may be amended in any way by the Depositors, the Certificate
Trustee and the Owner Trustee, with the consent of 662/3% of the Holders (by
Percentage Interest) of each Class of Certificates, provided, however, that no
such amendment shall, as evidenced by an Opinion of Counsel, adversely affect in
any material respect the interests of any Certificateholder without the consent
of such Certificateholder.
     In connection with any transfer of this Certificate, the Holder
transferring this Certificate shall indemnify the Trust against any liability
that may result if the transfer is not so exempt or is not made in accordance
with any federal and state laws.
     No service charge shall be made for the registration of transfer or
exchange of this Certificate, but the Certificate Trustee or the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any transfer or
exchange of this Certificate.
     The Certificate Trustee, the Certificate Registrar, and any Certificate
Paying Agent will treat the person in whose name this Certificate is registered
in the Certificate Register as its owner for the purpose of receiving
distributions pursuant to Section 5.02 of the Agreement and for all other
purposes whatsoever, and none of the Certificate Trustee, the Certificate
Registrar, and any Certificate Paying Agent shall be bound by any notice to the
contrary.
     The obligations created by the Agreement will terminate and this
Certificate will be retired and the Trust will be dissolved when the Trust has
made the final distribution of all moneys or other property or proceeds of all
Assets in accordance with the terms of the Transaction Documents and Article V
of the Agreement. In addition, upon the occurrence of an

B-4



--------------------------------------------------------------------------------



 



“Event of Default” under the Credit Agreement, not less than 662/3% of the
Holders (by Percentage Interest) of each Class of Certificates may direct the
Trustees to dissolve the Trust and liquidate the Assets as directed by such
Certificateholders. All proceeds of any such liquidation shall be deposited in
the Certificate Distribution Account and distributed pursuant to Section 5.01 of
the Agreement. Except as provided in Section 9.01(a) of the Agreement, neither
the Depositors nor the Certificateholders may dissolve, revoke, or terminate the
Trust without the consent of 662/3% of the Holders (by Percentage Interest) of
each Class of Certificates.
     Unless the certificate of authentication on this Certificate has been
executed by the Certificate Registrar by manual signature, this Certificate
shall not be entitled to any benefit under the Agreement, or be valid for any
purpose.

B-5



--------------------------------------------------------------------------------



 



Dated: [                    ], 2009

                  Franklin Mortgage Asset Trust 2009-A    
 
           
 
  By:   The Huntington National Bank,
not in its individual capacity but
solely as Certificate Trustee    
 
           
 
  By:        
 
           
 
      Name:
Title:    

          Certificate of Authentication:    
This is one of the Certificates
   
referenced in the within mentioned Agreement.
 
        The Huntington National Bank    
 
  not in its individual capacity but
solely as Certificate Trustee    
 
       
By:
       
 
       
 
  Authorized Officer    

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Representation Letter
For Certificates
Date:                    
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed on
Schedule I to the Trust Agreement described below, as Depositors

     
[                    ]
   
[                    ]
   
Attention: [                    ]
   
 
   
The Huntington National Bank, as Certificate Trustee
   
7 Easton Oval — EA4E63
   
Columbus, OH 43229
   
Attention: Corporate Trust
   
 
   
Wilmington Trust Company, as Owner Trustee
   
Rodney Square North
   
1100 North Market Street
   
Wilmington, DE 19890-0001
   
Attention: Corporate Trust Administration
   

      Re:   Franklin Mortgage Asset Trust 2009-A, Class [A/REO] Certificates

Ladies and Gentlemen:
     This letter is delivered to you in connection with the sale by
                    (the “Transferor”) to                     (the “Transferee”)
of the Certificates representing a                     % Percentage Interest the
Class [A/REO] Certificates (the “Transferred Certificates”). All capitalized
terms used in this certificate without definition have the meanings given to
them in the Trust Agreement, dated as of March 31, 2009, among Franklin Credit
Asset Corporation, Franklin Credit Management Corporation, Tribeca Lending Corp.
and each of their respective subsidiaries listed on Schedule I to the Trust
Agreement described below, as depositors, The Huntington National Bank, as
certificate trustee, and Wilmington Trust Company, as owner trustee. The
Transferor hereby certifies, represents, and warrants to you that:
     1. The Transferor is the lawful owner of the Transferred Certificates with
the full right to transfer them free from any claims and encumbrances
whatsoever.

C-1



--------------------------------------------------------------------------------



 



     2. Neither the Transferor nor anyone acting on its behalf has (a) offered,
transferred, pledged, sold, or otherwise disposed of any Certificate, any
interest in any Certificate, or any other similar security to any person in any
manner, (b) solicited any offer to buy or accept a transfer, pledge, or other
disposition of any Certificate, any interest in any Certificate, or any other
similar security from any person in any manner, (c) otherwise approached or
negotiated with respect to any Certificate, any interest in any Certificate or
any other similar security with any person in any manner, (d) made any general
solicitation by general advertising or in any other manner, or (e) taken any
other action that (in the case of any of the acts described in clauses (a)
through (e) of this paragraph) would constitute a distribution of any
Certificate under the Securities Act of 1933, as amended (the “Securities Act”),
or would render the disposition of any Certificate a violation of Section 5 of
the Securities Act or any state securities laws, or would require registration
or qualification of any Certificate pursuant to the Securities Act or any state
securities laws.
     3. The Transferor and any person acting on behalf of the Transferor in this
matter reasonably believe that the Transferee is a “qualified institutional
buyer” as that term is defined in Rule 144A (“Rule 144A”) under the Securities
Act (a “Qualified Institutional Buyer”) purchasing for its own account or for
the account of a Qualified Institutional Buyer. In determining whether the
Transferee is a Qualified Institutional Buyer, the Transferor and any person
acting on behalf of the Transferor in this matter have relied on the following
to establish the Transferee’s ownership and discretionary investments of
securities (check one or more):

  o   The Transferee’s most recent publicly available financial statements,
which statements present the information as of a date within 16 months preceding
the date of sale of the Transferred Certificate in the case of a U.S. purchaser
and within 18 months preceding such date of sale for a foreign purchaser; or    
o   The most recent publicly available information appearing in documents filed
by the Transferee with the Securities and Exchange Commission or another United
States federal, state, or local governmental agency or self regulatory
organization, or with a foreign governmental agency or self regulatory
organization, which information is as of a date within 16 months preceding the
date of sale of the Transferred Certificate in the case of a U.S. purchaser and
within 18 months preceding such date of sale for a foreign purchaser; or     o  
The most recent publicly available information appearing in a recognized
securities manual, which information is as of a date within 16 months preceding
the date of sale of the Transferred Certificate in the case of a U.S. purchaser
and within 18 months preceding such date of sale for a foreign purchaser; or    
o   A certification by the chief financial officer, a person fulfilling an
equivalent function, or other executive officer of the Transferee, specifying
the amount of securities owned and invested on a discretionary basis by the
Transferee as of a specific date on or since the close of the Transferee’s most
recent fiscal year,

C-2



--------------------------------------------------------------------------------



 



or, in the case of a Transferee that is a member of a “family of investment
companies,” as that term is defined in Rule 144A, a certification by an
executive officer of the investment adviser specifying the amount of securities
owned by the “family of investment companies” as of a specific date on or since
the close of the Transferee’s most recent fiscal year.
     4. The Transferor and any person acting on behalf of the Transferor
understand that in determining the aggregate amount of securities owned and
invested on a discretionary basis by an entity for purposes of establishing
whether such entity is a Qualified Institutional Buyer:

•   the following instruments and interests shall be excluded: securities of
issuers that are affiliated with the Transferee; securities that are part of an
unsold allotment to or subscription by the Transferee, if the Transferee is a
dealer; securities of issuers that are part of the Transferee’s “family of
investment companies,” if the Transferee is a registered investment company;
bank deposit notes and certificates of deposit; loan participations; repurchase
agreements; securities owned but subject to a repurchase agreement; and
currency, interest rate, and commodity swaps;   •   the aggregate value of the
securities shall be the cost of such securities, except where the entity reports
its securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities may be valued at market;   •  
securities owned by subsidiaries of the entity that are consolidated with the
entity in its financial statements prepared in accordance with generally
accepted accounting principles may be included if the investments of such
subsidiaries are managed under the direction of the entity, except that, unless
the entity is a reporting company under Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended, securities owned by such subsidiaries may not
be included if the entity itself is a majority owned subsidiary that would be
included in the consolidated financial statements of another enterprise.

     5. The Transferor or a person acting on its behalf has taken reasonable
steps to ensure that the Transferee is aware that the Transferor is relying on
the exemption from the provisions of Section 5 of the Securities Act provided by
Rule 144A.

C-3



--------------------------------------------------------------------------------



 



     6. The Transferor or a person acting on its behalf has furnished, or caused
to be furnished, to the Transferee all information regarding (a) the Transferred
Certificates and payments on them, (b) the nature and performance of the
Mortgage Loans, and (c) the Agreement, and the Trust Estate, that the Transferee
has requested.

                  Very truly yours,                     (Transferor)    
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

C-4



--------------------------------------------------------------------------------



 



Form of Transferee Investment Letter
For Transferor Certificates
Date:                    
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed on
Schedule I to the Trust Agreement described below, as Depositors

 
[                     ]
[                     ]
Attention: [                     ]
 
The Huntington National Bank, as Certificate Trustee
7 Easton Oval — EA4E63
Columbus, OH 43229
Attention: Corporate Trust
 
Wilmington Trust Company, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890-0001
Attention: Corporate Trust Administration

      Re:   Franklin Mortgage Asset Trust 2009-A, Class [A/REO] Certificates

Ladies and Gentlemen:
                         (the “Transferee”) intends to purchase from
                     (the “Transferor”) Certificates representing a
                    % percentage interest in the entire interest in the Class
[A/REO] Certificates (the “Transferred Certificates”). The Certificates,
including the Transferred Certificates, were issued pursuant to the Agreement.
All capitalized terms used in this certificate without definition have the
meanings given to them in the Trust Agreement, dated as of March 31, 2009, among
Franklin Credit Asset Corporation, Franklin Credit Management Corporation,
Tribeca Lending Corp. and each of their respective subsidiaries listed on
Schedule I to the Trust Agreement described below, as depositors, The Huntington
National Bank, as certificate trustee, and Wilmington Trust Company, as owner
trustee. The Transferee hereby certifies, represents, and warrants that:
     1. The Transferee is a “qualified institutional buyer” (a “Qualified
Institutional Buyer”) as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended (the “Securities Act”), and has completed
one of the forms of certification to that effect attached as Annex 1 and Annex
2. The Transferee is aware that the sale to it of the Transferred Certificates
is being made in reliance on Rule 144A. The

C-5



--------------------------------------------------------------------------------



 



Transferee is acquiring the Transferred Certificates for its own account or for
the account of a Qualified Institutional Buyer, and understands that the
Transferred Certificates may be resold, pledged, or transferred only to a person
reasonably believed to be a Qualified Institutional Buyer that purchases for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the resale, pledge, or transfer is being made in reliance on
Rule 144A.
     2. The Transferee has been furnished with all information regarding (a) the
Transferred Certificates and payments on them, (b) the nature and performance of
the Mortgage Loans and (c) the Agreement associated with the Transferred
Certificates, that it has requested.
     3. The Transferee represents that it is not an employee benefit plan that
is subject to the Employee Retirement Income Security Act of 1974, as amended,
nor a plan subject to Section 4975 of the Internal Revenue Code of 1986, as
amended, nor is it acting on behalf of or investing plan assets of any such
employee benefit plan.
     4. The Transferee agrees to be bound by the Agreement.
     5. The Transferee has neither acquired nor will it transfer any Certificate
it purchases (or any interest therein) or cause any such Certificate (or any
interest therein) to be marketed on or through an “established securities
market” within the meaning of Section 7704(b)(2) of the Code, including, without
limitation, an over-the-counter market or an interdealer quotation system that
regularly disseminates firm buy or sell quotations; and
     6. The Transferee either (a) is not, and will not become a partnership,
Subchapter S corporation or grantor trust for U.S. federal income tax purposes
or (b) is such an entity, but none of the direct or indirect beneficial owners
of any of the interests in such transferee have allowed or caused, or will allow
or cause, 50% or more (or such other percentage as the Certificate Trustee may
establish prior to the time of such proposed transfer) of the value of such
interests to be attributable to such transferee’s ownership of the Certificates.

C-6



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                          (Transferee)      
 
                     
 
  By:        
 
           
 
  Name:        
 
                     
 
  Title:        
 
           

C-7



--------------------------------------------------------------------------------



 



Annex 1 To Exhibit C
Qualified Institutional Buyer Status Under SEC Rule 144A
[for Transferees other than Registered Investment Companies]
     The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Certificate Registrar], as Certificate Registrar,
with respect to the Certificates being transferred (the “Transferred
Certificates”) as described in the Transferee Certificate to which this
certification relates and to which this certification is an Annex:

1.   As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Certificates (the “Transferee”).   2.   The
Transferee is a “qualified institutional buyer” as that term is defined in
Rule 144A under the Securities Act of 1933, as amended (“Rule 144A”), because
(1) the Transferee owned or invested on a discretionary basis
$                     in securities (other than the excluded securities referred
to below and otherwise calculated in accordance with Rule 144A) as of the end of
the Transferee’s most recent fiscal year and (2) the Transferee satisfies the
criteria in the category marked below.

  o   Corporation, etc. The Transferee is a corporation (other than a bank,
savings and loan association, or similar institution), Massachusetts or similar
statutory trust, partnership, or any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended.     o   Bank. The Transferee
(a) is a national bank or a banking institution organized under the laws of any
state, U.S. territory, or the District of Columbia, the business of which is
substantially confined to banking and is supervised by the state or territorial
banking commission or similar official or is a foreign bank or equivalent
institution, and (b) has an audited net worth of at least $25,000,000 as
demonstrated in its latest annual financial statements, a copy of which is
attached, as of a date not more than 16 months preceding the date of sale of the
Certificates in the case of a U.S. bank, and not more than 18 months preceding
such date of sale for a foreign bank or equivalent institution.     o   Savings
and Loan. The Transferee (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association, or similar
institution that is supervised and examined by a state or federal authority
having supervision over those institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a

C-8



--------------------------------------------------------------------------------



 



copy of which is attached, as of a date not more than 16 months preceding the
date of sale of the Certificates in the case of a U.S. savings and loan
association, and not more than 18 months preceding such date of sale for a
foreign savings and loan association or equivalent institution.

  o   Broker-dealer. The Transferee is a dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934, as amended.     o   Insurance
Company. The Transferee is an insurance company whose primary and predominant
business activity is the writing of insurance or the reinsuring of risks
underwritten by insurance companies and that is subject to supervision by the
insurance commissioner or a similar official or agency of a state, U.S.
territory, or the District of Columbia.     o   Investment Advisor. The
Transferee is an investment advisor registered under the Investment Advisers Act
of 1940, as amended.

3.   o Other. (Please supply a brief description of the entity and a cross
reference to the paragraph and subparagraph under subsection (a)(1) of Rule 144A
pursuant to which it qualifies. Note that registered investment companies should
complete Annex 2 rather than this Annex 1.)
                                        

     
 
   
 
   
 
   
 
   
 
   
 
  The term “securities” does not include (1) securities of issuers that are
affiliated with the Transferee, (2) securities that are part of an unsold
allotment to or subscription by the Transferee, if the Transferee is a dealer,
(3) bank deposit notes and certificates of deposit, (4) loan participations,
(5) repurchase agreements, (6) securities owned but subject to a repurchase
agreement, and (7) currency, interest rate, and commodity swaps. For purposes of
determining the aggregate amount of securities owned or invested on a
discretionary basis by the Transferee, the Transferee did not include any of the
securities referred to in this paragraph.

4.   For purposes of determining the aggregate amount of securities owned or
invested on a discretionary basis by the Transferee, the Transferee used the
cost of the securities to the Transferee, unless the Transferee reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining the aggregate amount, the Transferee may have included securities
owned by subsidiaries of the Transferee, but only if the subsidiaries are
consolidated with the Transferee in its financial statements prepared in
accordance with generally accepted accounting principles and if the investments
of the subsidiaries are managed under the Transferee’s direction. However, such
securities were not included if the Transferee is a

C-9



--------------------------------------------------------------------------------



 



    majority owned, consolidated subsidiary of another enterprise and the
Transferee is not itself a reporting company under the Securities Exchange Act
of 1934, as amended.

5.   The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Transferred
Certificates are relying and will continue to rely on the statements made herein
because one or more sales to the Transferee may be in reliance on Rule 144A.

             
 
  o   o   Will the Transferee be purchasing the Transferred Owner Trust
Certificates only for the Transferee’s own account?
 
  Yes   No    

6.   If the answer to the foregoing question is “no,” then in each case where
the Transferee is purchasing for an account other than its own, the account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of the
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.   7.   The Transferee will notify
each of the parties to which this certification is made of any changes in the
information and conclusions herein. Until that notice is given, the Transferee’s
purchase of the Transferred Certificates will constitute a reaffirmation of this
certification as of the date of the purchase. In addition, if the Transferee is
a bank or savings and loan as provided above, the Transferee agrees that it will
furnish to such parties any updated annual financial statements that become
available on or before the date of the purchase, promptly after they become
available.

                            Print Name of Transferee    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
  Date:        
 
           

C-10



--------------------------------------------------------------------------------



 



Annex 2 To Exhibit C
Qualified Institutional Buyer Status Under SEC Rule 144A
[for Transferees that are Registered Investment Companies]
     The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Certificate Registrar], as Certificate Registrar,
with respect to the Certificates being transferred (the “Transferred
Certificates”) as described in the Transferee Certificate to which this
certification relates and to which this certification is an Annex:

1.   As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Transferred Certificates (the “Transferee”) or, if the
Transferee is a “qualified institutional buyer” as that term is defined in
Rule 144A under the Securities Act of 1933, as amended (“Rule 144A”), because
the Transferee is part of a Family of Investment Companies, is an executive
officer of the investment adviser (the “Adviser”).   2.   The Transferee is a
“qualified institutional buyer” as defined in Rule 144A because (i) the
Transferee is an investment company registered under the Investment Company Act
of 1940, as amended, and (ii) as marked below, the Transferee alone owned or
invested on a discretionary basis, or the Transferee’s Family of Investment
Companies owned, at least $100,000,000 in securities (other than the excluded
securities referred to below) as of the end of the Transferee’s most recent
fiscal year. For purposes of determining the amount of securities owned by the
Transferee or the Transferee’s Family of Investment Companies, the cost of the
securities was used, unless the Transferee or any member of the Transferee’s
Family of Investment Companies, as the case may be, reports its securities
holdings in its financial statements on the basis of their market value, and no
current information with respect to the cost of those securities has been
published, in which case the securities of the entity were valued at market.

  o   The Transferee owned or invested on a discretionary basis
$                     in securities (other than the excluded securities referred
to below and otherwise calculated in accordance with Rule 144A) as of the end of
the Transferee’s most recent fiscal year.     o   The Transferee is part of a
“Family of Investment Companies” that owned in the aggregate
$                     in securities (other than the excluded securities referred
to below and otherwise calculated in accordance with Rule 144A) as of the end of
the Transferee’s most recent fiscal year.

3.   The term “Family of Investment Companies” as used herein means two or more
registered investment companies (or series thereof) that have the same
investment adviser or

C-11



--------------------------------------------------------------------------------



 



    investment advisers that are affiliated (by virtue of being majority owned
subsidiaries of the same parent or because one investment adviser is a majority
owned subsidiary of the other).

4.   The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (ii) bank deposit notes and certificates of
deposit, (iii) loan participations, (iv) repurchase agreements, (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and
commodity swaps. For purposes of determining the aggregate amount of securities
owned and/or invested on a discretionary basis by the Transferee, or owned by
the Transferee’s Family of Investment Companies, the securities referred to in
this paragraph were excluded.

5.   The Transferee is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Transferee will
be in reliance on Rule 144A.

             
 
  o   o   Will the Transferee be purchasing the Transferred Certificates only
for the Transferee’s own account?

 
  Yes   No    

6.   If the answer to the foregoing question is “no,” then in each case where
the Transferee is purchasing for an account other than its own, the account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule 144A, and the “qualified institutional buyer” status of the
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.

C-12



--------------------------------------------------------------------------------



 



7.   The undersigned will notify the parties to which this certification is made
of any changes in the information and conclusions herein. Until that notice, the
Transferee’s purchase of the Transferred Certificates will constitute a
reaffirmation of this certification by the undersigned as of the date of the
purchase.

                            Print Name of Transferee or Adviser    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                IF AN ADVISER:    
 
                          Print Name of Transferee      
 
  Date:        
 
           

C-13



--------------------------------------------------------------------------------



 



ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and
transfer(s) unto
                                                                                
                                                                                
                                                                                
(Please print or typewrite name and address including postal zip code of
assignee)
the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of the Percentage Interest to assignee
on the Certificate Register of the Trust.
     I (We) further direct the Issuer to issue a new Certificate of a like
denomination and Class, to the above named assignee and deliver the Certificate
to the following address:
                                                                                .
Dated:                                        

         
 
 
 
Signature by or on behalf of assignor    

DISTRIBUTION INSTRUCTIONS
     The assignee should include the following for purposes of distribution:
     Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to:
                                                                                
                                                                                ,
                                                                                ,
for the account of                                        , account number
                    , or, if mailed by check,
to                                        . Applicable statements should be
mailed
to                                        ,                                      
  information is provided by                                         , the
assignee named above, or                                         , as its agent.

C-14



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF SUBSIDIARY DEPOSITORS
I-1

